                  Case 20-10158-KBO           Doc 188        Filed 02/26/20        Page 1 of 67




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                              )
    In re                     )                            Chapter 11
                              )
    SOUTHLAND ROYALTY COMPANY )                            Case No. 20-10158 (KBO)
    LLC,                      )
                              )
                  Debtor.1    )
                                                           Ref. Docket Nos. 23, 24, 34 & 51
                              )

                 FINAL ORDER (I) AUTHORIZING THE DEBTOR TO
     (A) OBTAIN POSTPETITION FINANCING AND (B) USE CASH COLLATERAL,
     (II) GRANTING ADEQUATE PROTECTION TO PREPETITION RBL SECURED
          PARTIES, (III) GRANTING LIENS AND SUPERPRIORITY CLAIMS, (IV)
     MODIFYING THE AUTOMATIC STAY, AND (V) GRANTING RELATED RELIEF

            Upon the motion, dated January 27, 2020 (the “Motion”), of the debtor and debtor-in-

possession (the “Debtor”), in the above-referenced chapter 11 case (the “Chapter 11 Case”),

seeking entry of an interim order, which was entered by the Court on January 30, 2020 [D.I. 51]

(the “Interim Order”) and this final order (this “Final Order”) pursuant to sections 105(a), 107,

361, 362, 363, 364, 503, 507 and 552 of chapter 11 of title 11 of the United States Code (as

amended, the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 4001-1, 4001-2 and 9013-

1 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”) that, among other things:

            (i)    authorizes Southland Royalty Company LLC, a Delaware limited liability company

designated as the “Borrower” under, and as defined in, the DIP Credit Agreement (defined below)

to obtain senior secured priming and superpriority postpetition financing consisting of a new

money revolving credit facility of up to $35,000,000 (the “DIP Revolver Facility,” and together


1
 The last four digits of the Debtor’s United States federal tax identification number are 8522. The Debtor’s mailing
address is 400 West 7th Street, Fort Worth, Texas 76102.
             Case 20-10158-KBO           Doc 188      Filed 02/26/20     Page 2 of 67




with the Roll-Up (defined below), the “DIP Facility,” and the loans extended under the DIP

Facility, including the Roll-Up DIP Loans (defined below) the “DIP Loans”), pursuant to the

terms of (x) this Final Order, (y) that certain Senior Secured Superpriority Debtor-in-Possession

Credit Agreement, dated as of February 6, 2020 (as amended by that certain First Amendment to

the DIP Credit Agreement set forth as Exhibit A hereto, and as the same may be further amended,

restated, supplemented, or otherwise modified from time to time in accordance with its terms, the

“DIP Credit Agreement”), by and among the Debtor, Citibank, N.A., as administrative agent (in

such capacity, the “DIP Agent”), Citigroup Global Markets Inc. and Barclays Bank PLC as joint

lead arrangers and the other financial institutions that are from time to time party to the DIP Credit

Agreement as “Lenders” under, and as defined in, the DIP Credit Agreement (the “DIP Lenders,”

together with the DIP Agent, and the other Secured Parties (as such term is defined in the DIP

Credit Agreement) and any other party to which DIP Obligations (defined below) are owed, the

“DIP Secured Parties”), and (z) any and all other Loan Documents (as defined in the DIP Credit

Agreement, and together with the DIP Credit Agreement, the “DIP Loan Documents”) and to use

the DIP Facility, along with cash collateral, to: (A) pay transaction costs, fees and expenses related

to the DIP Facility; (B) provide working capital and funding for other general corporate purposes

of the Debtor in accordance with the Approved Budget (as defined below); (C) make adequate

protection payments as authorized by the United States Bankruptcy Court for the District of

Delaware (this “Court”) in the Interim Order or this Final Order, as applicable; (D) pay obligations

arising from or related to the Carve Out; (E) pay restructuring costs incurred in connection with

the Chapter 11 Case; and (F) convert $35,000,000 of the outstanding principal amount of the

revolving loans under the Prepetition RBL Credit Agreement (defined below) (the “Prepetition

RBL Revolving Loans”) held by the DIP Lenders as of the Petition Date (defined below) to DIP

                                                  2
               Case 20-10158-KBO        Doc 188      Filed 02/26/20    Page 3 of 67




Obligations under the DIP Loan Documents, ratably in accordance with the DIP Lenders’

respective shares of the DIP Revolver Facility (the “Roll-Up,” and such converted Prepetition RBL

Revolving Loans, the “Roll-Up DIP Loans”);

       (ii)     approves the terms of, and authorizes the Debtor to execute and deliver, and

perform under, the DIP Loan Documents and authorizes and directs the Debtor to perform such

other and further acts as may be required in connection with the DIP Loan Documents and this

Final Order, including performance under any indemnification thereunder and performance under

any related fee letter or commitment letter;

       (iii)    subject to the Carve Out, grants (x) to the DIP Agent, for the benefit of itself and

the other DIP Secured Parties, Liens (as defined in the DIP Credit Agreement) on all of the DIP

Collateral (defined below) pursuant to sections 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy

Code, which Liens shall be senior to the Primed Liens (defined below) and the Prepetition RBL

Adequate Protection Liens (defined below), and shall be junior solely to any valid, enforceable,

and non-avoidable Liens that are (A) in existence on the Petition Date, (B) either perfected as of

the Petition Date or perfected subsequent to the Petition Date solely to the extent permitted by

section 546(b) of the Bankruptcy Code, and (C) senior in priority to the Prepetition RBL Liens

(defined below; all such Liens, collectively, the “Prepetition Prior Liens”) and (y) to the DIP

Secured Parties, pursuant to section 364(c)(1) of the Bankruptcy Code, superpriority

administrative claims having recourse to all prepetition and postpetition property of the Debtor’s

estate, now owned or hereafter acquired and the proceeds of each of the foregoing, including the

Debtor’s rights under section 549 of the Bankruptcy Code and the proceeds thereof, and the

proceeds of Avoidance Actions (defined below);



                                                 3
               Case 20-10158-KBO         Doc 188      Filed 02/26/20     Page 4 of 67




       (iv)     authorizes the Debtor to use “cash collateral,” as such term is defined in section

363 of the Bankruptcy Code (the “Cash Collateral”), including Cash Collateral in which the DIP

Secured Parties and/or the Prepetition RBL Secured Parties (defined below) have a Lien or other

interest, in each case whether existing on the Petition Date, arising pursuant to the Interim Order

or this Final Order or otherwise;

       (v)      modifies the automatic stay imposed by section 362 of the Bankruptcy Code solely

to the extent necessary to implement and effectuate the terms and provisions of the DIP Loan

Documents and this Final Order;

       (vi)     authorizes the Debtor to borrow under the DIP Revolver Facility in an aggregate

outstanding principal amount that will not exceed $35,000,000; provided that any New Money

Advance (as defined in the DIP Credit Agreement) repaid under the DIP Revolver Facility may be

reborrowed, subject to the terms of the DIP Loan Documents and this Final Order;

       (vii)    subject to the Carve Out, solely to the extent of any diminution in the value of their

collateral, grants the Prepetition RBL Secured Parties, as of the Petition Date and in accordance

with the relative priorities set forth herein, the Prepetition RBL Adequate Protection (defined

below), which consists of, among other things, Prepetition RBL Adequate Protection Liens

(defined below) and Prepetition RBL Adequate Protection Superpriority Claims (defined below);

       (viii) waives the Debtor’s right to surcharge collateral pursuant to section 506(c) of the

Bankruptcy Code;

       (ix)     provides that the DIP Secured Parties and the Prepetition RBL Secured Parties are

entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and that the

“equities of the case” exception shall not apply; and



                                                  4
             Case 20-10158-KBO           Doc 188      Filed 02/26/20     Page 5 of 67




       (x)     provides for the immediate effectiveness of this Final Order and waives any

applicable stay (including under Bankruptcy Rule 6004) to permit such immediate effectiveness.

       Having considered the Motion, the DIP Credit Agreement, the objections to the Motion,

the Declaration of Frank A. Pometti in Support of Voluntary Petition, First Day Motions and

Applications (the “First Day Declaration”), the Declaration of Avi Robbins in Support of the

Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to (A) Obtain

Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to

Prepetition RBL Secured Parties, (III) Granting Liens and Superpriority Claims, (IV) Modifying

the Automatic Stay, (V) Scheduling a Final Hearing, and (VI) Granting Related Relief and the

evidence submitted or proffered at the hearing held on January 29, 2020 to consider entry of the

Interim Order (the “Interim Hearing”) and the hearing held on February 26, 2020 to consider

entry of this Final Order (the “Final Hearing”); and in accordance with Bankruptcy Rules 2002,

4001(b), 4001(c), 4001(d), and 9014, and all applicable Local Rules, notice of the Motion and the

Final Hearing having been provided pursuant to Bankruptcy Rule 4001; the Interim Hearing and

the Final Hearing each having been held and concluded; and it appearing that approval of the relief

requested in the Motion is fair and reasonable and in the best interests of the Debtor, its creditors,

its estate and all parties in interest, and is essential for the continued operation of the Debtor’s

business and the preservation of the value of the Debtor’s assets; and it appearing that the Debtor’s

entry into the DIP Loan Documents is a sound and prudent exercise of the Debtor’s business

judgment; and after due deliberation and consideration, and good and sufficient cause appearing

therefor:




                                                  5
               Case 20-10158-KBO              Doc 188        Filed 02/26/20        Page 6 of 67




    THIS COURT MAKES                         THE      FOLLOWING           FINDINGS         OF     FACT       AND
CONCLUSIONS OF LAW:2

                 A.       Petition Date. On January 27, 2020 (the “Petition Date”), the Debtor filed

a voluntary petition for relief under chapter 11 of the Bankruptcy Code with this Court. The Debtor

has continued in the management and operation of its business and properties as debtor-in-

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. An Official Committee

of Unsecured Creditors (the “Committee”) was appointed on February 10, 2020. No trustee, or

examiner has been appointed in the Chapter 11 Case.

                 B.       Jurisdiction and Venue. This Court has core jurisdiction over the Chapter

11 Case, the Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and

1334. Venue for the Chapter 11 Case and proceedings on the Motion is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and other predicates for the relief sought

herein are sections 105(a), 107, 361, 362, 363, 364, 503, 507 and 552 of the Bankruptcy Code,

Bankruptcy Rules 2002, 4001, 6003, 6004 and 9014 and Local Rules 2002-1, 4001-1, 4001-2 and

9013-1.

                 C.       Notice. The Final Hearing was held pursuant to the authorization of

Bankruptcy Rule 4001. Notice of the Final Hearing has been provided by the Debtor, whether by

mail, facsimile, electronic mail, overnight courier or hand delivery, to certain parties in interest,

including: (a) the Office of the United States Trustee for the District of Delaware (the “United

States Trustee”); (b) counsel to the Committee; (c) the DIP Agent and counsel thereto; (d) the

Prepetition RBL Agent and counsel thereto; (e) the United States Attorney’s Office for the District




2
 Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact, to the extent appropriate, pursuant to Bankruptcy Rule 7052.
                                                         6
              Case 20-10158-KBO        Doc 188      Filed 02/26/20     Page 7 of 67




of Delaware; (f) the Internal Revenue Service; and (g) any party that has requested notice pursuant

to Bankruptcy Rule 2002. Under the circumstances, such notice of the Motion, the relief requested

therein and the Final Hearing complies with Bankruptcy Rule 4001 and the Local Rules.

               D.     Debtor’s Stipulations Regarding the Prepetition RBL Facility. Subject

only to the rights of parties in interest that are specifically set forth in Paragraph 5 below, the

Debtor, on its own behalf and on behalf of its estate, admits, stipulates, acknowledges, and agrees

(Paragraph D hereof shall be referred to herein collectively as the “Debtor’s RBL Stipulations”)

as follows:

                      (i)     Prepetition RBL Credit Facility. Pursuant to that certain Credit

Agreement, dated as of March 31, 2015 (as amended by Amendment No. 1 to Credit Agreement

dated as of April 30, 2015, Amendment No. 2 and Consent to Credit Agreement dated as of June

24, 2016, Amendment No. 3 to Credit Agreement dated as of April 18, 2017, Amendment No. 4

to Credit Agreement dated as of October 5, 2017, Amendment No. 5 to Credit Agreement dated

as of November 29, 2017, Amendment No. 6 to Credit Agreement dated as of December 13, 2017,

Amendment No. 7 to Credit Agreement dated as of February 19, 2018, Amendment No. 8 to Credit

Agreement dated as of November 30, 2018, and Amendment No. 9 to Credit Agreement dated as

of June 28, 2019, the “Prepetition RBL Credit Agreement,” and collectively with any other

agreements and documents executed or delivered in connection therewith, including the “Loan

Documents” as defined therein, each as may be amended, restated, supplemented, or otherwise

modified from time to time, the “Prepetition RBL Loan Documents”), among (a) Southland

Royalty Company LLC, as Borrower (defined therein), (b) the lenders from time to time party

thereto (collectively, the “Prepetition RBL Lenders”), (c) Citibank, N.A., as administrative agent

(in such capacity, the “Prepetition RBL Agent”), and (d) Citigroup Global Markets Inc., BMO

                                                7
             Case 20-10158-KBO          Doc 188      Filed 02/26/20    Page 8 of 67




Harris Bank N.A., Barclays Bank PLC, Capital One, National Association, and UBS Securities

LLC as Joint Lead Arrangers (collectively with (i) the Prepetition RBL Lenders, (ii) the Prepetition

RBL Agent, (iii) any Prepetition RBL Lender or affiliate thereof that was party on or prior to the

Petition Date with the Debtor to a Hedge Contract or any Gas Sales Contract (each as defined in

the Prepetition RBL Credit Agreement), and (iv) all other Secured Parties (as defined in the

Prepetition RBL Credit Agreement), the “Prepetition RBL Secured Parties”), the Prepetition RBL

Secured Parties agreed to extend loans and other financial accommodations to the Debtor pursuant

to the Prepetition RBL Loan Documents. All obligations of the Debtor arising under the Prepetition

RBL Credit Agreement (including the “Obligations” as defined therein, whether or not arising

under the Prepetition RBL Loan Documents) or the other Prepetition RBL Loan Documents shall

collectively be referred to herein as the “Prepetition RBL Obligations.”

                       (ii)   Prepetition RBL Liens and Prepetition RBL Collateral. Pursuant to

the Security Instruments (as defined in the Prepetition RBL Credit Agreement and as such

documents were amended, restated, supplemented, or otherwise modified from time to time, the

“Prepetition RBL Collateral Documents”), by and among the Debtor and the Prepetition RBL

Agent, the Debtor granted to the Prepetition RBL Agent, for the benefit of the Prepetition RBL

Agent and the other Prepetition RBL Secured Parties, to secure the Prepetition RBL Obligations,

a first-priority security interest in and continuing Lien (the “Prepetition RBL Liens”) on

substantially all of the Debtor’s assets and properties (which, for the avoidance of doubt, includes

Cash Collateral) and all proceeds, products, accessions, rents, and profits thereof, in each case

whether then owned or existing or thereafter acquired or arising. All “Collateral” as defined in the

Prepetition RBL Credit Agreement granted or pledged by the Debtor pursuant to any Prepetition

RBL Collateral Document or any other Prepetition RBL Loan Document shall collectively be

                                                 8
             Case 20-10158-KBO          Doc 188      Filed 02/26/20    Page 9 of 67




referred to herein as the “Prepetition RBL Collateral.” As of the Petition Date, (a) the Prepetition

RBL Liens (I) are legal, valid, binding, enforceable, and perfected Liens, (II) were granted to, or

for the benefit of, the Prepetition RBL Secured Parties for fair consideration and reasonably

equivalent value, (III) are not subject to avoidance, recharacterization, or subordination pursuant

to the Bankruptcy Code or applicable non-bankruptcy law (except for the priming contemplated

herein), and (IV) are subject and subordinate only to (A) the DIP Liens (defined below), (B) the

Carve Out (defined below), (C) the Prepetition RBL Adequate Protection Liens (defined below),

and (D) the Prepetition Prior Liens, and (b) (I) the Prepetition RBL Obligations constitute legal,

valid, and binding obligations of the Loan Parties (as such term is defined in the Prepetition RBL

Credit Agreement), enforceable in accordance with the terms of the applicable Prepetition RBL

Loan Documents (other than in respect of the stay of enforcement arising from section 362 of the

Bankruptcy Code), (II) no setoffs, recoupments, offsets, defenses, or counterclaims to any of the

Prepetition RBL Obligations exist, and (III) no portion of the Prepetition RBL Obligations or any

payments made to any or all of the Prepetition RBL Secured Parties are subject to avoidance,

disallowance, disgorgement, recharacterization, recovery, subordination, attack, offset,

counterclaim, defense, or “claim” (as defined in the Bankruptcy Code) of any kind pursuant to the

Bankruptcy Code or applicable non-bankruptcy law.

                       (iii)   Amounts Owed under Prepetition RBL Loan Documents. As of the

Petition Date, the Debtor owed the Prepetition RBL Secured Parties, pursuant to the Prepetition

RBL Loan Documents, without defense, counterclaim, reduction or offset of any kind, in respect

of loans and other financial accommodations made by the Prepetition RBL Secured Parties, an

aggregate principal amount of approximately $540 million, plus all accrued and hereafter accruing

and unpaid interest thereon, plus any additional fees, expenses (including any reasonable and

                                                 9
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 10 of 67




documented attorneys’, accountants’, appraisers’, and financial advisors’ fees and expenses that

are chargeable or reimbursable under the Prepetition RBL Loan Documents) and other amounts

now or hereafter due under the Prepetition RBL Loan Documents (including any unpaid Lender

Hedging Obligations (as defined in the Prepetition RBL Credit Agreement)), less any payments

applied, or to be applied, thereto in accordance with Paragraph 18 of the Interim Order or this Final

Order.

                       (iv)    Release of Claims. Subject to Paragraph 5 below, the Debtor and its

estate shall be deemed to have forever waived, discharged, and released each of the Prepetition

RBL Secured Parties and their respective affiliates, assigns, or successors and the respective

members, managers, equity holders, affiliates, agents, attorneys, financial advisors, consultants,

officers, directors, employees, and other representatives of the foregoing (all of the foregoing,

collectively, the “Prepetition RBL Secured Party Releasees”) from any and all “claims” (as

defined in the Bankruptcy Code), counterclaims, causes of action (including causes of action in

the nature of “lender liability”), defenses, setoff, recoupment, other offset rights, and other rights

of disgorgement or recovery against any and all of the Prepetition RBL Secured Party Releasees,

whether arising at law or in equity, relating to and/or otherwise in connection with the Prepetition

RBL Obligations, the Prepetition RBL Liens, or the debtor- creditor relationship between any of

the Prepetition RBL Secured Parties, on the one hand, and the Debtor, on the other hand, including

(a) any recharacterization, subordination, avoidance, disallowance, or other claim arising under or

pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other similar provisions

of applicable state law, federal law, or municipal law and (b) any right or basis to challenge or

object to the amount, validity, or enforceability of the Prepetition RBL Obligations or any

payments or other transfers made on account of the Prepetition RBL Obligations, or the validity,

                                                 10
            Case 20-10158-KBO          Doc 188       Filed 02/26/20   Page 11 of 67




enforceability, priority, or non-avoidability of the Prepetition RBL Liens securing the Prepetition

RBL Obligations, including any right or basis to seek any disgorgement or recovery of payments

of cash or any other distributions or transfers previously received by any of the Prepetition RBL

Secured Party Releasees.

                      (v)     Cash Collateral. All of the cash of the Debtor, including any cash

in deposit accounts of the Debtor, wherever located, that constitutes Prepetition RBL Collateral is

Cash Collateral of the Prepetition RBL Agent and the other Prepetition RBL Secured Parties.

               E.     Reserved.

               F.     Findings Regarding the DIP Facility.

                      (i)     Need for Postpetition Financing. The Debtor needs continued access

to the DIP Facility and the use of Cash Collateral to, among other things, permit the orderly

continuation of the operation of its business, to maintain business relationships with vendors,

suppliers, and customers, to satisfy other working capital and operational needs, and to otherwise

preserve the value of the Debtor’s estate. The Debtor’s access to sufficient working capital and

liquidity through the use of Cash Collateral and borrowing under the DIP Facility is vital to a

successful reorganization and/or to otherwise preserve the value of the Debtor’s estate.

                      (ii)    No Credit Available on More Favorable Terms. The Debtor has

been and continues to be unable to obtain financing on more favorable terms from sources other

than the DIP Secured Parties under the DIP Loan Documents and this Final Order. The Debtor is

unable to obtain unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an

administrative expense or secured credit allowable only under sections 364(c)(1), 364(c)(2), or

364(c)(3) of the Bankruptcy Code. The Debtor is unable to obtain secured credit under section

364(d)(1) of the Bankruptcy Code without (a) granting to the DIP Secured Parties the rights,

                                                11
             Case 20-10158-KBO           Doc 188       Filed 02/26/20    Page 12 of 67




remedies, privileges, benefits, and protections provided herein and in the DIP Loan Documents,

including the DIP Liens and the DIP Superpriority Claims (defined below), (b) allowing the DIP

Secured Parties to provide the loans and other financial accommodations under the DIP Facility

(including the Roll-Up DIP Loans) on the terms set forth herein and in the DIP Loan Documents,

and (c) granting to the Prepetition RBL Secured Parties the rights, remedies, privileges, benefits,

and protections provided herein and in the DIP Loan Documents, including the Prepetition RBL

Adequate Protection and the conversion of certain Prepetition RBL Obligations into the Roll-Up,

(the foregoing described in clauses (a), (b) and (c), collectively, the DIP Protections”).

               G.      Financing. The DIP Secured Parties and, as applicable, the Prepetition RBL

Secured Parties are willing to provide financing to the Debtor and/or consent to the use of Cash

Collateral by the Debtor, subject to (i) the entry of this Final Order and (ii) the terms and conditions

of the DIP Loan Documents.

               H.      Adequate Protection. The Prepetition RBL Secured Parties have agreed to

permit the Debtor’s continued use of the Prepetition RBL Collateral, including the Cash Collateral,

subject to the terms and conditions set forth herein, including the protections afforded a party

acting in “good faith” under section 364(e) of the Bankruptcy Code. In addition, the DIP Facility

contemplated hereby provides for a priming of the Primed Liens pursuant to section 364(d) of the

Bankruptcy Code. The Prepetition RBL Secured Parties are entitled to the adequate protection as

set forth herein pursuant to sections 361, 362, 363 and 364 of the Bankruptcy Code. Based on the

Motion and on the record presented to this Court at the Interim Hearing and the Final Hearing, the

proposed adequate protection arrangements, use of the Cash Collateral, and extensions of credit

under the DIP Facility contemplated hereby are fair and reasonable, reflect the Debtor’s prudent

exercise of business judgment consistent with its fiduciary duties, and constitute reasonably

                                                  12
             Case 20-10158-KBO           Doc 188       Filed 02/26/20    Page 13 of 67




equivalent value and fair consideration for the consent of the Prepetition RBL Secured Parties to

the DIP Facility and the use of Cash Collateral. The Prepetition RBL Secured Parties consent to

the relief set forth herein, pursuant to the terms of the Prepetition RBL Loan Documents, and the

prepetition Liens and security interests of such parties are adequately protected pursuant to the

terms of this Final Order. Notwithstanding anything to the contrary herein, the consent of the

Prepetition RBL Secured Parties to the DIP Facility and to the priming of the Prepetition RBL

Liens by the DIP Liens is expressly limited to the present DIP Facility and the DIP Liens securing

same and shall not be applicable to any other debtor-in-possession credit facility, even if it contains

substantially the same economic terms as this DIP Facility.

               I.      Section 552. In light of the subordination of their Liens and superpriority

administrative claims to (i) the Carve Out, in the case of the DIP Secured Parties, and (ii) the Carve

Out and the DIP Liens, in the case of the Prepetition RBL Secured Parties, each of the DIP Secured

Parties and the Prepetition RBL Secured Parties is entitled to all of the rights and benefits of section

552(b) of the Bankruptcy Code, and the “equities of the case” exception shall not apply.

               J.      Business Judgment and Good Faith Pursuant to Section 364(e).

                       (i)     The DIP Secured Parties have indicated a willingness to provide

postpetition secured financing via the DIP Facility to the Debtor in accordance with the DIP Loan

Documents and this Final Order.

                       (ii)    The DIP Secured Parties, the Prepetition RBL Secured Parties and

the Debtor, with the assistance and counsel of their respective advisors, have acted in good faith

and at arm’s-length in, as applicable, negotiating, consenting to, and/or agreeing to, the DIP

Facility (including the Roll-Up), the Debtor’s use of the DIP Collateral and the Prepetition RBL

Collateral (including, in each case, any Cash Collateral), the DIP Loan Documents, and the DIP

                                                  13
             Case 20-10158-KBO          Doc 188        Filed 02/26/20   Page 14 of 67




Protections. The DIP Obligations (including all advances that are made at any time to the Debtor

under the DIP Loan Documents and the Roll-Up DIP Loans) and the Debtor’s use of the DIP

Collateral and the Prepetition RBL Collateral (including Cash Collateral) shall be deemed to have

been extended and/or consented to by the DIP Secured Parties and the Prepetition RBL Secured

Parties, as applicable, for valid business purposes and uses and in good faith, as that term is used

in section 364(e) of the Bankruptcy Code, and in express and good faith reliance upon the

protections offered by section 364(e) of the Bankruptcy Code and this Final Order, and,

accordingly, the DIP Liens, the DIP Superpriority Claims, and the DIP Protections shall be entitled

to the full protection of section 364(e) of the Bankruptcy Code and this Final Order in the event

this Final Order or any other order or any provision hereof or thereof is vacated, reversed,

amended, or modified on appeal.

               K.      Relief Essential; Best Interest. Absent the relief set forth in this Final

Order, the Debtor’s estate, its business and properties, and its ability to successfully reorganize or

otherwise preserve the enterprise value of the Debtor’s estate will be irreparably harmed.

Consummation of the DIP Facility and authorization of the use of Cash Collateral in accordance

with this Final Order and the DIP Loan Documents are therefore in the best interests of the

Debtor’s estate and consistent with the Debtor’s fiduciary duties. Based on all of the foregoing,

sufficient cause exists for entry of this Final Order.

       NOW, THEREFORE, based on the Motion and the record before this Court with respect

to the Motion, and with the consent of the Debtor, the Prepetition RBL Agent, the requisite

Prepetition RBL Secured Parties (on behalf of all of the Prepetition RBL Secured Parties), and the

DIP Agent (on behalf of the DIP Secured Parties) to the form and entry of this Final Order, and

good and sufficient cause appearing therefor,

                                                  14
            Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 15 of 67




       IT IS HEREBY ORDERED THAT:

       1.      Motion Granted. The Motion is hereby granted in accordance with the terms and

conditions set forth in this Final Order and the DIP Loan Documents. Any objections to the entry

of this Final Order that have not been withdrawn, waived, or settled, and all reservations of rights

included therein, are hereby denied and overruled.

       2.      DIP Loan Documents and DIP Protections.

               (a)     Approval of DIP Loan Documents. The Debtor is expressly authorized to

continue to perform under the DIP Loan Documents (including with respect to any indemnification

obligations thereunder and any related fee letter or commitment letter) and this Final Order, to

incur the DIP Obligations (defined below) (including to convert to DIP Obligations under the DIP

Loan Documents each DIP Lender’s ratable share of $35,000,000 of the outstanding principal

amount of the Prepetition RBL Obligations (with each DIP Lender’s ratable share based on the

ratio of such DIP Lender’s share of the DIP Revolver Facility)), in accordance with, and subject

to, the terms of this Final Order and the DIP Loan Documents, and to execute, deliver, and perform

under all other instruments, certificates, agreements, and documents that may be required or

necessary for the performance by the Debtor under the DIP Loan Documents and the creation and

perfection of the DIP Liens described in, and provided for, by this Final Order and the DIP Loan

Documents. The Debtor is hereby authorized to do and perform all acts and pay the principal,

interest, fees, expenses, and other amounts described in the DIP Loan Documents as such become

due pursuant to the DIP Loan Documents and this Final Order, including all closing fees,

administrative fees, commitment and arrangement fees, and reasonable and documented

attorneys’, financial advisors’, and accountants’ fees, and disbursements arising under the DIP

Loan Documents, the Interim Order and this Final Order, which amounts shall not be subject to

                                                15
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 16 of 67




further approval of this Court and shall be non-refundable and not subject to challenge in any

respect; provided that the payment of the fees and expenses of the Lender Professionals (defined

below) shall be subject to the provisions of Paragraph 20(b). Upon their execution and delivery,

the DIP Loan Documents shall represent the legal, valid, and binding obligations of the Debtor

enforceable against the Debtor in accordance with their terms. Each officer of the Debtor is hereby

authorized to execute and deliver each of the DIP Loan Documents, such execution and delivery

to be conclusive evidence of such officer’s respective authority to act in the name of and on behalf

of the Debtor.

                 (b)   DIP Obligations. For purposes of this Final Order, the term “DIP

Obligations” shall mean all amounts and other obligations and liabilities owing by the Debtor

under the DIP Credit Agreement and other DIP Loan Documents (which includes all

“Obligations,” as defined in the DIP Credit Agreement), including the Roll-Up DIP Obligations

(defined below), and shall include the principal of, interest on, and fees, costs, expenses, premiums,

and other charges owing in respect of, such amounts (including any reasonable and documented

attorneys’, accountants’, financial advisors’, and other fees, costs, and expenses that are chargeable

or reimbursable under the DIP Loan Documents and/or this Final Order), and any obligations in

respect of indemnity claims, whether contingent or otherwise. Notwithstanding anything to the

contrary herein, the relative rights and priorities of the DIP Secured Parties in respect of the DIP

Collateral shall be as provided in this Final Order and the other DIP Loan Documents.

                 (c)   Authorization to Continue to Incur DIP Obligations and Use Cash

Collateral. To enable the Debtor to continue to operate its business and preserve and maximize the

value of its estate, during the period from the entry of this Final Order through the Termination

Declaration Date (defined below), in each case unless extended by written agreement of the DIP

                                                 16
            Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 17 of 67




Agent (acting at the direction of the Majority Lenders (as defined in the DIP Credit Agreement,

the “Required DIP Lenders”)) and the Prepetition RBL Agent, the Debtor is hereby authorized to

borrow under the DIP Facility and to use Cash Collateral; provided that (I) any amounts repaid

under the DIP Revolver Facility may be reborrowed, subject to the terms of the DIP Loan

Documents and this Final Order, and (II) any proposed use of the proceeds of DIP Loans or use of

Cash Collateral shall be consistent with the terms and conditions of this Final Order and the DIP

Loan Documents, including the Approved Budget (defined below) and the Budget Covenants

(defined below), subject to any applicable Permitted Variances (as defined and contained in the

DIP Credit Agreement).

               (d)     Roll-Up. Subject to Paragraph 5 of this Final Order and the Carve Out, each

DIP Lender’s ratable share of $35,000,000 of the outstanding principal amount of the Prepetition

RBL Revolving Loans (with each DIP Lender’s ratable share based on the ratio of such DIP

Lender’s share of the DIP Revolver Facility) shall immediately, automatically, and irrevocably be

deemed to have been converted into Roll-Up DIP Obligations and, except as otherwise provided

in this Final Order and the DIP Loan Documents, shall be entitled to all the priorities, privileges,

rights, and other benefits afforded to the other DIP Obligations. The conversion of the Roll-Up

DIP Obligations shall be authorized as compensation for, in consideration for, as a necessary

inducement for, and on account of the agreement of the DIP Lenders to fund amounts under the

DIP Revolver Facility and not as payments under, adequate protection for, or otherwise on account

of, any Prepetition RBL Obligations. The DIP Agent and the DIP Lenders would not be willing to

provide the DIP Revolver Facility or extend credit to the Debtor thereunder without the inclusion

of the Roll-Up within the DIP Facility. Subject to the terms of the DIP Credit Agreement, the full

amount of the Roll-Up DIP Obligations will be required to be repaid in cash on the Maturity Date

                                                17
            Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 18 of 67




(as defined in the DIP Credit Agreement). As used herein, the term “Roll-Up DIP Obligations”

shall mean the Roll-Up DIP Loans and all interest accrued and accruing thereon and all other

amounts owing by the Debtor in respect thereof.

               (e)     Budget. Attached hereto as Schedule 1 is a rolling 13-week cash flow

budget (the “Initial Approved Budget”) that reflects on a line-item basis the Debtor’s (i) weekly

projected cash receipts, (ii) weekly projected disbursements, including professional fees, debt

service and any non-recurring or other disbursements, (iii) the sum of weekly unused availability

under the DIP Facility plus unrestricted cash on hand (collectively, “Aggregate Liquidity”) and

(iv) the weekly outstanding principal balance of the loans made under the DIP Facility (including

the principal amount of the Roll-Up from and after the entry of a Final Order). Commencing under

the Interim Order on February 7, 2020 (the “Initial Reporting Date”) and continuing on the last

Friday of each four-week period occurring thereafter (i.e., every four weeks) (each, a “Subsequent

Reporting Date” and, each such Subsequent Reporting Date together with the Initial Reporting

Date, a “Reporting Date”), the Debtor shall prepare and deliver to the DIP Agent and counsel to

the Committee an updated “rolling” 13-week budget (a “Proposed Supplemental Budget”), which

shall be in form and substance reasonably satisfactory to the DIP Agent, and which, once approved

in writing by the DIP Agent shall supplement and replace the Initial Approved Budget or

Supplemental Approved Budget (defined below), as applicable, then in effect (each such updated

budget that has been approved in writing by the DIP Agent (a “Supplemental Approved Budget”)

without further notice, motion, or application to, order of, or hearing before, this Court; provided

that the DIP Agent shall have five (5) Business Days (as defined in the DIP Credit Agreement) to

approve each Proposed Supplemental Budget; provided, further that unless and until the DIP

Agent has approved in writing such Proposed Supplemental Budget or any other proposed

                                                18
            Case 20-10158-KBO          Doc 188       Filed 02/26/20   Page 19 of 67




modification to the Initial Approved Budget or any Supplemental Approved Budget, as applicable,

then in effect, the Debtor shall still be subject to and be governed by the terms of the Initial

Approved Budget or Supplemental Approved Budget, as applicable, then in effect in accordance

with this Final Order, and the DIP Secured Parties and the Prepetition RBL Secured Parties shall,

as applicable, have no obligation to fund under any such Proposed Supplemental Budget or

otherwise fund or permit the use of Cash Collateral for any amounts not otherwise provided for in

the Initial Approved Budget or Supplemental Approved Budget then in effect. The Initial

Approved Budget, as modified by all Supplemental Approved Budgets, shall constitute the

“Approved Budget.”

       Notwithstanding anything to the contrary in this Final Order, the professional fees, costs,

and expenses of the DIP Agent’s advisors and the Prepetition RBL Agent’s advisors, respectively,

shall be due, payable, and paid in accordance with the terms of this Final Order notwithstanding

any budgeted amounts for such fees, costs, and expenses set forth in the Approved Budget, and

the Debtor shall not be deemed to have breached the terms of the Approved Budget or the Budget

Covenants to the extent the actual amount of such fees, costs, and expenses exceed the applicable

budgeted amounts as set forth in the Approved Budget.

               (f)    Budget Covenants. The Debtor shall only expend Cash Collateral and other

DIP Collateral proceeds in accordance with the Approved Budget, subject to the Permitted

Variances, which shall be tested on (i) the first Friday (or, if such Friday is not a Business Day,

the immediately preceding Business Day) following each Reporting Date (each such Friday or the

immediately preceding Business Day, as applicable, a “Testing Date”) and (ii) the third Friday (or,

if such Friday is not a Business Day, the immediately preceding Business Day) following each

Reporting Date (each such Friday or the immediately preceding Business Day, an “Alternative

                                                19
            Case 20-10158-KBO          Doc 188       Filed 02/26/20   Page 20 of 67




Testing Date” and, together with each Testing Date, a “Variance Testing Date”) (in each case,

testing as of the most recent Variance Testing Date for the immediately preceding four-week

period then ended (each such period, a “Testing Period,” and each such report, a “Variance

Report”)). On or before 5:00 p.m. (prevailing Eastern Time) on each Variance Testing Date, the

Debtor shall prepare and deliver simultaneously to the DIP Agent, counsel to the Prepetition RBL

Agent and counsel to any Committee, a Variance Report, in form and substance reasonably

satisfactory to the DIP Agent, setting forth on a line-item basis (i) the actual cash receipts,

expenditures, disbursements, and outstanding revolving loan balance (separating out the amount

of the Roll-Up) of the Debtor for the applicable Testing Period and the Aggregate Liquidity as of

the end of the applicable Testing Period, and (ii) the variance in dollar amounts and percentage

(whether positive or negative) of the actual cash receipts, expenditures, disbursements, and

outstanding revolving loan balance for the applicable Testing Period, and the actual Aggregate

Liquidity as of the end of the applicable Testing Period, from those budgeted amounts for, or as

applicable, as of the end of, the corresponding period reflected in the Approved Budget. Pursuant

to the DIP Credit Agreement, as of any Variance Testing Date, for the Testing Period ending on

such Variance Testing Date, the Debtor shall not allow the aggregate operating disbursements

made by the Debtor during such Testing Period (excluding disbursements in respect of

(x) professional fees incurred in the Chapter 11 Case by the Debtor, any Committee, the DIP

Agent, and the Prepetition RBL Agent, or (y) debt service during such Testing Period) to be greater

than 115% of the aggregate disbursements for the Debtor set forth in the Approved Budget for

such Testing Period, provided that the Debtor may carry forward budgeted but unused

disbursements in such Testing Period to the next Testing Period. Nothing in the Approved Budget

or the covenants contained in this Paragraph 2(f) or the DIP Credit Agreement shall limit the

                                                20
             Case 20-10158-KBO           Doc 188      Filed 02/26/20    Page 21 of 67




Debtor’s expenditures to (i) the Professional Persons (defined below) retained in the Chapter 11

Case or (ii) the Clerk of Court and Office of the United States Trustee pursuant to 28 U.S.C.

§ 1930(a). Additional variances, if any, from any Approved Budget, and any proposed changes to

any Approved Budget, shall be subject to the written consent of the DIP Agent and the Prepetition

RBL Agent (such consent not to be unreasonably conditioned, delayed, or withheld) with notice

to counsel to the Committee. The foregoing budget-related covenants are collectively referred to

herein as the “Budget Covenants.”

               (g)     Interest, Fees, Costs, Indemnities, and Expenses. The DIP Obligations shall

bear interest at the rates, and be due and payable (and paid), as set forth in, and in accordance with

the terms and conditions of, this Final Order and the DIP Loan Documents, in each case without

further notice, motion, or application to, order of, or hearing before, this Court. The Debtor shall

pay all fees, costs, indemnities, expenses (including reasonable and documented out-of-pocket

legal and other professional fees and expenses of the DIP Agent and performance under any fee

letter or commitment letter), and other charges payable under the terms of the DIP Loan

Documents as and when due thereunder. All such fees, costs, indemnities, expenses, and

disbursements, whether incurred, paid or required to be paid prepetition or postpetition and

whether or not budgeted in the Approved Budget, are hereby affirmed, ratified, authorized, and

payable (and any funds held by the DIP Agent and/or its professionals as of the Petition Date for

payment of such fees, costs, indemnities, expenses, and disbursements may be applied for

payment) as contemplated in this Final Order and the DIP Loan Documents, and, subject to the

provisions of Paragraph 20(b) with respect to the fees and expenses of the Lender Professionals,

shall be non-refundable and not subject to challenge in any respect and shall be payable without

need to obtain further Court approval.

                                                 21
             Case 20-10158-KBO          Doc 188        Filed 02/26/20    Page 22 of 67




               (h)     Use of DIP Facility and Proceeds of DIP Collateral. The Debtor shall apply

the proceeds of all DIP Collateral solely in accordance with this Final Order, the DIP Loan

Documents, and the Approved Budget (subject to any applicable Permitted Variances). Without

limiting the foregoing, the Debtor shall not be permitted to make any payments (from the DIP

Collateral, the proceeds of DIP Loans, or otherwise) on account of any prepetition debt or

obligation prior to the effective date of a confirmed chapter 11 plan, except: (i) as set forth in this

Final Order; (ii) as provided in the orders entered by the Court in the Chapter 11 Case (other than

this Final Order) pursuant to motions and applications filed by the Debtor within ten (10) days

after the Petition Date, which first day orders shall be in form and substance reasonably acceptable

to the DIP Agent; (iii) as expressly provided in other motions, orders, and requests for relief; or

(iv) as otherwise expressly provided in the DIP Credit Agreement.

               (i)     Conditions Precedent. The DIP Secured Parties have no obligation to extend

credit under the DIP Facility unless and until all conditions precedent to the extension of credit

under the DIP Loan Documents and this Final Order have been satisfied in full or waived in writing

by the DIP Secured Parties in accordance with the DIP Loan Documents.

               (j)     DIP Liens. Subject to the Carve Out, as security for the DIP Obligations,

effective as of the Petition Date, the following security interests and Liens, which shall

immediately and without any further action by any Person be valid, binding, permanent, perfected,

continuing, enforceable, and non-avoidable as of the date of the entry of the Interim Order, are

hereby granted by the Debtor to the DIP Agent, for itself and the other DIP Secured Parties (all

such security interests and Liens granted to the DIP Agent for the benefit of all the DIP Secured

Parties pursuant to this Final Order and the DIP Loan Documents, the “DIP Liens”), on all property

of the Debtor, now existing or hereinafter acquired, including all cash and cash equivalents

                                                  22
             Case 20-10158-KBO           Doc 188       Filed 02/26/20     Page 23 of 67




(whether maintained with the DIP Agent or otherwise), and any investment in such cash or cash

equivalents, money, inventory, goods, accounts receivable (including those owed to the Debtor

generated by intercompany transactions), other rights to payment, intercompany loans and other

investments, securities and other investment property, contracts, contract rights, properties, plants,

equipment, machinery, general intangibles, payment intangibles, accounts, deposit accounts,

documents, instruments, chattel paper, documents of title, letters of credit, letter of credit rights,

supporting obligations, leases and other interests in leaseholds, real property, fixtures, patents,

copyrights, trademarks, trade names, other intellectual property, intellectual property licenses,

permits, franchise rights, capital stock and other equity interests of domestic and foreign

subsidiaries and in other entities, tax and other refunds, insurance proceeds, claims (including

commercial tort claims), causes of action (including the proceeds of Avoidance Actions), and

products, offspring, profits, and proceeds relating thereto, rights under section 549 of the

Bankruptcy Code (whether received by judgment, settlement, or otherwise), all other Collateral

(as defined in the DIP Loan Documents), and all other “property of the estate” (as defined in

section 541 of the Bankruptcy Code) of any kind or nature, real or personal, tangible, intangible,

or mixed, now existing or hereafter acquired or created, and all rents, products, substitutions,

accessions, profits, replacements, and cash and non-cash proceeds of all of the foregoing, in each

case wherever located; provided that the Avoidance Actions themselves shall not be DIP

Collateral; all of the foregoing collateral collectively (but excluding any assets excluded as

collateral under the DIP Loan Documents (if any)), the “DIP Collateral”):

                        (i)   pursuant to section 364(c)(2) of the Bankruptcy Code, a perfected,
                              binding, continuing, enforceable, and non-avoidable first priority Lien
                              on and security interest in all DIP Collateral that is either not otherwise
                              subject to a valid, perfected, and non-avoidable security interest or
                              Lien in existence as of the Petition Date (or a valid and non-avoidable

                                                  23
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 24 of 67




                              security interest or Lien that is granted, but not perfected, as of the
                              Petition Date, where such lien is perfected after the Petition Date
                              under section 546(b) of the Bankruptcy Code), including the proceeds
                              of the Debtor’s claims and causes of action under sections 502(d), 544,
                              545, 547, 548, 550, and 553 of the Bankruptcy Code and any other
                              avoidance or similar action under the Bankruptcy Code or similar state
                              or municipal law (collectively, the “Avoidance Actions,” which for
                              avoidance of doubt, excludes the Debtor’s claims and causes of action
                              under section 549 of the Bankruptcy Code or similar state or
                              municipal law and the proceeds of each of the foregoing), whether
                              received by judgment, settlement, or otherwise;

                       (ii)   pursuant to section 364(c)(3) of the Bankruptcy Code, a perfected,
                              binding, continuing, enforceable, and non-avoidable Lien on and
                              security interest in all DIP Collateral that is subject solely to the
                              Prepetition Prior Liens, which DIP Lien shall be junior only to such
                              Prepetition Prior Liens and the Carve Out; and

                      (iii)   subject to the Carve Out and paragraph 22, pursuant to section
                              364(d)(1) of the Bankruptcy Code, a perfected, binding, continuing,
                              enforceable, and non-avoidable first priority, senior priming Lien on
                              and security interest in all other DIP Collateral (including Cash
                              Collateral), which DIP Lien shall be senior to the Prepetition RBL
                              Adequate Protection Liens and senior and priming to (A) the
                              Prepetition RBL Liens, and (B) any Liens that are junior to the
                              Prepetition RBL Liens or the Prepetition RBL Adequate Protection
                              Liens, after giving effect to any intercreditor or subordination
                              agreements (the Liens referenced in clauses (A) and (B), collectively,
                              the “Primed Liens”) and shall be junior only to the Prepetition Prior
                              Liens and the Carve Out.

               (k)     DIP Lien Priority. Notwithstanding anything to the contrary contained in

this Final Order or the DIP Loan Documents, for the avoidance of doubt, the DIP Liens granted to

the DIP Agent for the benefit of the DIP Secured Parties shall in each and every case be first

priority senior Liens that (i) are subject to and subordinate to only to the Prepetition Prior Liens,

and to the extent provided in this Final Order, the Carve Out, and (ii) except as provided in the

immediately preceding sub-clause (i), are senior to all prepetition and postpetition Liens or other

interests of any kind of any other person or entity (including the Primed Liens and the Prepetition


                                                 24
               Case 20-10158-KBO        Doc 188       Filed 02/26/20    Page 25 of 67




RBL Adequate Protection Liens), whether created voluntarily or involuntarily (including by order

of a court).

                (l)    Enforceable Obligations. The DIP Loan Documents shall constitute and

evidence the valid and binding DIP Obligations of the Debtor, which DIP Obligations shall be

enforceable against the Debtor, its estate, and any successors thereto (including any trustee or other

estate representative in any Successor Case (defined below)), and its creditors and other parties-

in-interest, in accordance with their terms. No obligation, payment, transfer, or grant of security

under the DIP Credit Agreement, the other DIP Loan Documents, the Interim Order or this Final

Order shall be stayed, restrained, voidable, avoidable, disallowable, or recoverable under the

Bankruptcy Code or under any applicable law (including under sections 502(d), 544, 547, 548, or

549 of the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,

Uniform Fraudulent Conveyance Act, or similar statute or common law), or subject to any

avoidance, reduction, setoff, surcharge, recoupment, offset, recharacterization, subordination

(whether equitable, contractual, or otherwise), counterclaim, cross-claim, defense, or any other

challenge under the Bankruptcy Code or any applicable law or regulation by any person or entity,

except, with respect to the Prepetition RBL Adequate Protection Liens (defined below), during the

Challenge Period (defined below). Any actions taken by the Debtor, the DIP Secured Parties or

the Prepetition RBL Secured Parties in accordance with the Interim Order shall remain in effect

and are hereby ratified by this Final Order.

                (m)    Superpriority Administrative Claim Status. In addition to the DIP Liens

granted herein, effective as of the entry of the Interim Order, all of the DIP Obligations shall

constitute allowed superpriority administrative claims pursuant to section 364(c)(1) of the

Bankruptcy Code, which shall have priority, subject only to the payment of the Carve Out in

                                                 25
             Case 20-10158-KBO         Doc 188       Filed 02/26/20    Page 26 of 67




accordance with this Final Order, over all administrative expense claims, adequate protection and

other diminution claims (including the Prepetition RBL Adequate Protection Superpriority Claims

(defined below)), priority and other unsecured claims, and all other claims against the Debtor or

its estate, now existing or hereafter arising, of any kind or nature whatsoever, including, to the

extent provided by section 364(c)(1) of the Bankruptcy Code, administrative expenses or other

claims of the kinds specified in, or ordered pursuant to, sections 105, 326, 328, 330, 331, 503(a),

503(b), 506(c) to the extent provided in Paragraph 7, 507(a), 507(b), 546, 726, 1113, and 1114 or

any other provision of the Bankruptcy Code or otherwise (the “DIP Superpriority Claims”). The

DIP Superpriority Claims shall, for purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be

considered administrative expenses allowed under section 503(b) of the Bankruptcy Code, and

shall be payable from all prepetition and postpetition property of the Debtor and all proceeds

thereof, including the proceeds of Avoidance Actions, provided, however, that notwithstanding

anything to the contrary in the Interim Order or this Final Order, the DIP Agent shall satisfy the

DIP Superpriority Claims first from assets that were unencumbered as of the Petition Date that do

not constitute proceeds of Avoidance Actions before seeking to recover from proceeds of

Avoidance Actions. Other than the Carve Out, or as expressly provided in the DIP Credit

Agreement, no costs or expenses of administration, including professional fees allowed and

payable under sections 328, 330, or 331 of the Bankruptcy Code, or otherwise, that have been or

may be incurred in these proceedings, or in any Successor Case, and no priority claims are, or will

be, senior to, prior to, or on a parity with the DIP Superpriority Claims or the DIP Obligations, or

with any other claims of the DIP Secured Parties arising under the DIP Loan Documents and/or

this Final Order.



                                                26
             Case 20-10158-KBO          Doc 188       Filed 02/26/20   Page 27 of 67




               (n)     Priority of DIP Liens and DIP Superpriority Claims. Except as provided

herein, and subject to the Carve Out, the DIP Liens and the DIP Superpriority Claims: (i) shall not

be subject to sections 506(c), 510, 549, 550, or 551 of the Bankruptcy Code or the “equities of the

case” exception of section 552 of the Bankruptcy Code, (ii) shall not be subordinate to, or pari

passu with, any Lien that is avoided and preserved for the benefit of the Debtor and its estate under

section 551 of the Bankruptcy Code or otherwise, (iii) shall be valid and enforceable against any

trustee or any other estate representative elected or appointed in the Chapter 11 Case, upon the

conversion of the Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code or in any

other proceedings related to any of the foregoing (each, a “Successor Case”), and/or upon the

dismissal of the Chapter 11 Case, and (iv) notwithstanding anything to the contrary in any First

Day Order of this Court in the Chapter 11 Case, shall be senior to any administrative claims arising

under any such First Day Order.

       3.      Adequate Protection for Prepetition RBL Secured Parties. In consideration for

the use of the Prepetition RBL Collateral (including Cash Collateral) and the priming of the

Prepetition RBL Liens, the Prepetition RBL Agent, for the benefit of the Prepetition RBL Secured

Parties, shall receive the following adequate protection (collectively, the “Prepetition RBL

Adequate Protection”):

               (a)     Prepetition RBL Adequate Protection Liens. Subject to the Carve Out, to

the extent there is an aggregate diminution in value of the interests of the Prepetition RBL Secured

Parties in the Prepetition RBL Collateral (including Cash Collateral) from and after the Petition

Date, resulting from the use, sale, or lease by the Debtor of the applicable Prepetition RBL

Collateral (including Cash Collateral), the granting of the DIP Superpriority Claims, the granting

of the DIP Liens, the subordination of the Prepetition RBL Liens thereto and to the Carve Out, the

                                                 27
             Case 20-10158-KBO         Doc 188        Filed 02/26/20   Page 28 of 67




imposition or enforcement of the automatic stay of section 362(a) of the Bankruptcy Code, and/or

any other reason for which adequate protection may be granted under the Bankruptcy Code

(“Diminution in Prepetition RBL Collateral Value”), the Prepetition RBL Agent, for the benefit

of all the Prepetition RBL Secured Parties, is hereby granted, subject to the terms and conditions

set forth below, pursuant to sections 361, 363(e), and 364 of the Bankruptcy Code, replacement

Liens upon all of the DIP Collateral (other than the proceeds of Avoidance Actions) (such adequate

protection replacement Liens, the “Prepetition RBL Adequate Protection Liens”), which

Prepetition RBL Adequate Protection Liens on such DIP Collateral shall be subject and

subordinate only to the DIP Liens, the Prepetition Prior Liens, and the Carve Out.

               (b)     Prepetition RBL Adequate Protection Superpriority Claims. Subject and

subordinate to the Carve Out, to the extent of Diminution in Prepetition RBL Collateral Value, the

Prepetition RBL Secured Parties are hereby further granted allowed superpriority administrative

claims (such adequate protection superpriority claims, the “Prepetition RBL Adequate Protection

Superpriority Claims”), pursuant to section 507(b) of the Bankruptcy Code, with priority over all

administrative expense claims and priority and other unsecured claims against the Debtor or its

estate, now existing or hereafter arising, of any kind or nature whatsoever, including, to the extent

provided by section 507(b) of the Bankruptcy Code, administrative expenses of the kind specified

in or ordered pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c) (to the extent

provided in Paragraph 7), 507(a), 507(b), 546(c), 546(d), 726, 1113, 1114, or any other provision

of the Bankruptcy Code or otherwise, junior only to the DIP Superpriority Claims and the Carve

Out, and payable from all prepetition and postpetition property of the Debtor and all proceeds

thereof (other than the proceeds of Avoidance Actions); provided that the Prepetition RBL Secured

Parties shall not receive or retain any payments, property, or other amounts in respect of the

                                                 28
             Case 20-10158-KBO          Doc 188       Filed 02/26/20   Page 29 of 67




Prepetition RBL Adequate Protection Superpriority Claims unless and until all DIP Obligations

(including the Roll-Up DIP Obligations) have been Paid in Full. Subject to the relative priorities

set forth above and the Challenge set forth in Paragraph 5 below, the Prepetition RBL Adequate

Protection Superpriority Claims against the Debtor shall be allowed and enforceable against the

Debtor and its estate on a joint and several basis. For purposes of this Final Order, the terms “Paid

in Full,” “Repaid in Full,” “Repay in Full,” “Pay in Full,” and “Payment in Full” shall mean,

with respect to any referenced DIP Obligations and/or Prepetition RBL Obligations, (i) the

indefeasible payment in full in cash of such obligations, (ii) the termination or cash

collateralization, in accordance with the DIP Loan Documents or Prepetition RBL Loan

Documents, as applicable, of all undrawn letters of credit outstanding thereunder, (iii) the

termination of all credit commitments under the DIP Loan Documents and/or Prepetition RBL

Loan Documents, as applicable, and (iv) the release of the DIP Secured Parties and the Prepetition

Secured Parties, as applicable.

               (c)     Priority of Prepetition RBL Adequate Protection Liens and Prepetition RBL

Adequate Protection Superpriority Claims. Except as provided herein (including but not limited to

Paragraph 5) and subject to the Carve Out, the Prepetition RBL Adequate Protection Liens and the

Prepetition RBL Adequate Protection Superpriority Claim (i) shall not be subject to sections

506(c), 510, 549, 550, or 551 of the Bankruptcy Code or the “equities of the case” exception of

section 552 of the Bankruptcy Code, (ii) shall not be subordinate to, or pari passu with, any Lien

that is avoided and preserved for the benefit of the Debtor and its estate under section 551 of the

Bankruptcy Code or otherwise, and (iii) shall be valid, binding, perfected, and enforceable against

any trustee or any other estate representative elected or appointed in the Chapter 11 Case or any

Successor Case, and/or upon the dismissal of the Chapter 11 Case.

                                                 29
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 30 of 67




               (d)     Interest and Professional Fees and Expenses of Prepetition RBL Agent. As

further adequate protection, and without limiting any rights or defenses of the Prepetition RBL

Agent and the other Prepetition RBL Secured Parties under section 506(b) of the Bankruptcy Code,

which rights and defenses are hereby preserved, and in consideration, and as a requirement, for

obtaining the consent of the Prepetition RBL Secured Parties to the entry of the Interim Order and

this Final Order and the Debtor’s consensual use of Cash Collateral as provided herein, the Debtor

shall pay or reimburse in cash to the Prepetition RBL Agent, any and all fees, costs, expenses, and

charges of the Prepetition RBL Agent (including the reasonable and documented fees and expenses

of Willkie Farr & Gallagher LLP, Bracewell LLP, Richards, Layton & Finger, P.A. and RPA

Advisors as financial advisor), including any unpaid fees, costs, and expenses accrued by the

Prepetition RBL Agent prior to or after the Petition Date, (x) within ten (10) Business Days after

the presentment of any such invoices to the Debtor with respect to prepetition fees and expenses,

and (y) subject to Paragraph 20(b), one Business Day following the deadline for Fee Objections

(as defined herein), with respect to any postpetition reimbursement for professional fees. During

the Chapter 11 Case, interest shall, solely to the extent that the Prepetition RBL Obligations are

determined by the Court to be oversecured, continue to accrue at the rate set forth in the Prepetition

RBL Credit Agreement (including default interest) on the Prepetition RBL Obligations (as such

amount is reduced by the Roll-Up DIP Loans).

               (e)     The Debtor shall deliver to the Prepetition RBL Agent and counsel to the

Committee all information, reports, documents, and other material that the Debtor provides to the

DIP Secured Parties pursuant to the DIP Loan Documents.

               (f)     Subject to the limitations set forth in Paragraph 12 of this Final Order,

notwithstanding the Payment in Full of the DIP Obligations and the termination of the DIP Loan

                                                 30
            Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 31 of 67




Documents, the covenants set forth in the DIP Loan Documents and any order of this Court relating

thereto shall continue in full force and effect for the benefit of the Prepetition RBL Agent and the

Prepetition RBL Secured Parties, and may be enforced by the Prepetition RBL Agent. Unless

otherwise expressly set forth herein or in the DIP Loan Documents, any consent or approval rights

or similar rights granted or referenced in this Final Order or in the DIP Loan Documents in favor

of any or all of the DIP Agent, the other DIP Secured Parties, the Prepetition RBL Agent, and the

other Prepetition RBL Secured Parties may be exercised (or not exercised) in the sole discretion

of such party.

                 (g)   Consent to Priming and Adequate Protection. The Prepetition RBL Agent,

and the other Prepetition RBL Secured Parties that have consented, consent to the Prepetition RBL

Adequate Protection and the priming provided for herein; provided, further that such consent of

the Prepetition RBL Agent and the other Prepetition RBL Secured Parties to the priming of the

Prepetition RBL Liens and the use of Cash Collateral is expressly conditioned upon the entry of

this Final Order, and such consent shall not be deemed to extend to any other Cash Collateral usage

or other replacement financing or debtor-in-possession financing other than the DIP Facility

provided under the DIP Loan Documents; provided, further, that such consent shall be of no force

and effect in the event this Final Order is reversed, modified, stayed, or amended (unless such

reversal, modification, stay, or amendment is acceptable to the Prepetition RBL Agent) or the DIP

Loan Documents and DIP Facility as set forth herein are not approved.

                 (h)   Right to Seek Additional Adequate Protection. Under the circumstances and

given that the above-described adequate protection is consistent with the Bankruptcy Code, this

Court finds that the adequate protection provided herein is reasonable to protect the interests of

the Prepetition RBL Secured Parties. However, the Prepetition RBL Agent, on behalf of the

                                                31
             Case 20-10158-KBO         Doc 188       Filed 02/26/20    Page 32 of 67




Prepetition RBL Secured Parties, may request Court approval for additional or alternative adequate

protection, without prejudice to any objection of the Debtor or any other party in interest to the

grant of any additional or alternative adequate protection; provided that any such additional or

alternative adequate protection shall at all times be subordinate and junior to the Carve Out and

claims and Liens of the DIP Secured Parties granted under this Final Order and the DIP Loan

Documents; provided, further, that nothing in this Paragraph shall authorize the Prepetition RBL

Agent or Prepetition RBL Secured Parties to deny the Debtor access to Cash Collateral or DIP

Loans in accordance with the Approved Budget, subject to any Permitted Variances, pursuant to

the terms of this Final Order. The consent of the Prepetition RBL Secured Parties to the priming

of the Prepetition RBL Liens by the DIP Liens and the Debtor’s use of Cash Collateral on the

terms set forth herein does not constitute, and shall not be construed as constituting, an

acknowledgment or stipulation by the Prepetition RBL Secured Parties that their respective

interests in the Prepetition RBL Collateral are adequately protected pursuant to this Final Order or

otherwise.

       4.      Automatic Postpetition Lien Perfection. This Final Order shall be sufficient and

conclusive evidence of the validity, enforceability, perfection, and priority of the DIP Liens and

the Prepetition RBL Adequate Protection Liens without the necessity of (a) filing or recording any

financing statement, deed of trust, mortgage, security agreement, pledge agreement, control

agreement, or other instrument or document that may otherwise be required under the law of any

jurisdiction, obtaining “control” (as defined in any applicable Uniform Commercial Code or other

law) over any DIP Collateral (and the DIP Agent and, after Payment in Full of the DIP Facility,

the Prepetition RBL Agent shall be deemed, without any further action, to have control over all

the Debtor’s deposit accounts, securities accounts, and commodities accounts within the meaning

                                                32
             Case 20-10158-KBO           Doc 188       Filed 02/26/20    Page 33 of 67




of such Uniform Commercial Code and other law), or (b) taking any other action to validate or

perfect the DIP Liens and the Prepetition RBL Adequate Protection Liens or to entitle the DIP

Liens and the Prepetition RBL Adequate Protection Liens to the priorities granted herein.

Notwithstanding the foregoing, each of the DIP Agent and each holder of Prepetition RBL

Adequate Protection Liens (in the latter case, solely with respect to such Prepetition RBL Adequate

Protection Liens) may, each in their sole discretion, enter into and file, as applicable, financing

statements, mortgages, security agreements, notices of Liens, and other similar documents, and is

hereby granted relief from the automatic stay of section 362 of the Bankruptcy Code in order to

do so, and all such financing statements, mortgages, security agreements, notices, and other

agreements or documents shall be deemed to have been entered into, filed, or recorded as of the

Petition Date. The Debtor shall execute and deliver to the DIP Agent and/or each holder of

Prepetition RBL Adequate Protection Liens, as applicable, all such financing statements,

mortgages, notices, and other documents as such parties may reasonably request to evidence and

confirm the contemplated validity, perfection, and priority of the DIP Liens and the Prepetition

RBL Adequate Protection Liens, as applicable, granted pursuant hereto. Without limiting the

foregoing, each of the DIP Agent and each holder of Prepetition RBL Adequate Protection Liens

may, in its discretion, file a photocopy of this Final Order as a financing statement with any

recording officer designated to file financing statements or with any registry of deeds or similar

office in any jurisdiction in which the Debtor has real or personal property, and in such event, the

subject filing or recording officer shall be authorized to file or record such copy of this Final Order.

Any provision of any lease, loan document, easement, use agreement, proffer, covenant, license,

contract, organizational document, or other instrument or agreement that requires the payment of

any fees or other monetary obligations to any governmental entity or non-governmental entity in

                                                  33
             Case 20-10158-KBO         Doc 188        Filed 02/26/20   Page 34 of 67




order for the Debtor to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or

leasehold interest or the proceeds thereof or other DIP Collateral is and shall be deemed to be

inconsistent with the provisions of the Bankruptcy Code, and shall have no force or effect with

respect to the Liens on such leasehold interests or other applicable DIP Collateral or the proceeds

of any assignment and/or sale thereof by the Debtor, in favor of the DIP Secured Parties in

accordance with the terms of the DIP Loan Documents and this Final Order or in favor of the

Prepetition RBL Secured Parties in accordance with this Final Order. To the extent that the

Prepetition RBL Agent is the secured party under any security agreement, mortgage, leasehold

mortgage, landlord waiver, financing statement, or account control agreements, listed as loss payee

or additional insured under any of the Debtor’s insurance policies, or is the secured party under

any of the Prepetition RBL Loan Documents, the DIP Agent shall also be deemed to be the secured

party under such account control agreements, loss payee or additional insured under the Debtor’s

insurance policies, and the secured party under each such Prepetition RBL Loan Document, shall

have all rights and powers attendant to that position (including rights of enforcement), and shall

act in that capacity and distribute any proceeds recovered or received first, for the benefit of the

DIP Secured Parties in accordance with the DIP Loan Documents and second, subsequent to

Payment in Full of all DIP Obligations, for the benefit of the Prepetition RBL Secured Parties,

provided that nothing in this Paragraph constitutes a limitation on any obligation to pay a stamp

or similar tax pursuant to section 1146(a) of the Bankruptcy Code. The Prepetition RBL Agent

shall serve as agent for the DIP Agent for purposes of perfecting the DIP Agent’s Liens on all DIP

Collateral that, without giving effect to the Bankruptcy Code and this Final Order, is of a type such

that perfection of a Lien therein may be accomplished only by possession or control by a secured

party.

                                                 34
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 35 of 67




       5.      Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

The Debtor’s Stipulations are binding upon the Debtor and its estate in all circumstances upon

entry of the Interim Order. The Debtor’s Stipulations shall be binding upon each party in interest

(other than the Debtor), including the Committee and any chapter 11 trustee (or if the Chapter 11

Case is converted to a case under chapter 7 prior to the expiration of the Challenge Period (defined

below), the chapter 7 trustee in such Successor Case), except to the extent and only to the extent

such party in interest with standing first, commences by the earlier of (x) the date a confirmation

order is entered in the Chapter 11 Case, (y) in the case of such adversary proceeding or other

contested matter filed by a party in interest with required standing other than the Committee (if

any) no later than seventy-five (75) days from the date of entry of the Interim Order, or (z) in the

case of an adversary proceeding or other contested matter filed by the Committee (if any), no later

than April 27, 2020 (such time period established by clauses (x), (y) or (z), as the same may be

extended in accordance with this Paragraph 5, shall be referred to as the “Challenge Period”) and

the date that is the next calendar day after the termination of the Challenge Period in the event that

either (i) no Challenge (defined below) is properly raised during the Challenge Period or (ii) with

respect only to those parties who properly file a Challenge, such Challenge is fully and finally

adjudicated, shall be referred to as the “Challenge Period Termination Date”) (A) a contested

matter or adversary proceeding challenging or otherwise objecting to the admissions, stipulations,

findings, or releases included in the Debtor’s Stipulations, or (B) a contested matter or adversary

proceeding against any or all of the Prepetition RBL Secured Parties in connection with or related

to the Prepetition RBL Obligations or the actions or inactions of any of the Prepetition RBL

Secured Parties arising out of or related to the Prepetition RBL Obligations, including any claim

against any or all of the Prepetition RBL Secured Parties, in the nature of a “lender liability” cause

                                                 35
             Case 20-10158-KBO          Doc 188       Filed 02/26/20   Page 36 of 67




of action, setoff, counterclaim, or defense to the Prepetition RBL Obligations (including those

under sections 506, 544, 547, 548, 549, 550, and/or 552 of the Bankruptcy Code or by way of suit

against any of the Prepetition RBL Secured Parties) (clauses (A) and (B) collectively, the

“Challenges” and, each individually, a “Challenge”), and second, obtains a final, non-appealable

order in favor of such party in interest sustaining any such Challenge in any such timely-filed

contested matter, adversary proceeding, or other action (any such Challenge timely brought for

which such a final and non-appealable order is so obtained, a “Successful Challenge”). If a chapter

7 trustee or a chapter 11 trustee is appointed or elected during the Challenge Period, then the

Challenge Period Termination Date with respect to such trustee only shall be the later of (i) the

last day of the Challenge Period and (ii) the date that is twenty (20) days after the date on which

such trustee is appointed or elected. Except as otherwise expressly provided herein, from and after

the Challenge Period Termination Date and for all purposes in this Chapter 11 Case and any

Successor Case (and after the dismissal of this Chapter 11 Case or any Successor Case), (i) all

payments made to or for the benefit of the Prepetition RBL Secured Parties pursuant to, or

otherwise authorized by, this Final Order or otherwise (whether made prior to, on, or after the

Petition Date) shall be indefeasible and not be subject to counterclaim, set-off, subordination,

recharacterization, defense, disallowance, recovery, or avoidance, (ii) any and all such Challenges

by any party in interest shall be deemed to be forever released, waived, and barred, (iii) all of the

Prepetition RBL Obligations shall be deemed to be fully allowed claims within the meaning of

section 506 of the Bankruptcy Code (which claims and Liens shall have been deemed satisfied to

the extent the Prepetition RBL Obligations are converted into Roll-Up DIP Obligations as provided

herein), and (iv) the Debtor’s RBL Stipulations, including the release provisions therein, shall be

binding on all parties in interest in this Chapter 11 Case or any Successor Case, including any

                                                 36
             Case 20-10158-KBO          Doc 188      Filed 02/26/20    Page 37 of 67




Committee or chapter 11 or chapter 7 trustee. Notwithstanding the foregoing, to the extent any

Challenge is timely asserted, the Debtor’s RBL Stipulations, and the other provisions in clauses

(i) through (iv) in the immediately preceding sentence shall nonetheless remain binding and

preclusive on any Committee and on any other party in interest from and after the Challenge Period

Termination Date, except to the extent that the Debtor’s RBL Stipulations, or the other provisions

in clauses (i) through (iv) of the immediately preceding sentence were expressly challenged in

such Challenge and such Challenge becomes a Successful Challenge. The Challenge Period may

be extended only with the written consent of the Prepetition RBL Agent in its sole discretion, or

pursuant to a Court order for good cause shown; provided, however, that the Challenge Period

shall be tolled, solely with respect to a party in interest that files a motion seeking standing to

pursue a Challenge, until the date that this Court rules on any such standing motion; provided,

further, that such party in interest shall not be authorized to prosecute any such Challenge

(including by way of discovery or motion) unless and until this Court shall have granted the motion

seeking standing to pursue such Challenge. Notwithstanding any provision to the contrary herein,

nothing in this Final Order shall be construed to grant standing on or authority to any party in

interest, including any Committee, to pursue or bring any cause of action, including any Challenge,

on behalf of the Debtor or its estate. For the avoidance of doubt, as to the Debtor, all Challenges,

and any right to assert any Challenge, are hereby irrevocably waived and relinquished as of the

Petition Date, and the Debtor’s Stipulations shall be binding in all respects on the Debtor

irrespective of the filing of any Challenge.

       6.      Carve Out.

               (a)     Carve Out. As used in this Final Order, the “Carve Out” means the sum of:

(i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

                                                37
             Case 20-10158-KBO           Doc 188       Filed 02/26/20    Page 38 of 67




Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up

to $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to

the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order,

procedural order, or otherwise, all (x) unpaid fees and expenses (the “Allowed Professional Fees”)

incurred by persons or firms retained in the Chapter 11 Case by the Debtor or any Committee

pursuant to section 327, 328, 363 or 1103 of the Bankruptcy Code (the “Professional Persons”)

at any time before or on the first business day following delivery by the DIP Agent of a Carve Out

Trigger Notice (defined below), whether allowed by the Court prior to or after delivery of a Carve

Out Trigger Notice and (y) out-of-pocket expenses of members of the Committee allowed pursuant

to section 503(b)(3)(F) of the Bankruptcy Code, but, for the avoidance of doubt, excluding fees of

legal or other advisors of any such members; and (iv) Allowed Professional Fees of Professional

Persons in an aggregate amount not to exceed $1,000,000 incurred after the first business day

following delivery of the Carve Out Trigger Notice, to the extent allowed at any time, whether by

interim order, procedural order, or otherwise, plus any restructuring fee, sale fee, transaction fee

or other success fee of any investment banker or financial advisor of the Debtor, to the extent

earned and allowed at any time, whether by interim order, procedural order, final order, or

otherwise (provided, however, that the Carve Out shall not apply to any restructuring, sale,

transaction or success fee for a transaction that such advisor did not assist in structuring and that

is allowed and payable solely due to the tail period in such advisor’s engagement letter) (the

amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes

of the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or

other electronic means) by (x) the DIP Agent (acting at the direction of the Required DIP Lenders)

                                                  38
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 39 of 67




or (y) the Prepetition RBL Agent, solely to the extent the DIP Facility has been Paid in Full, to the

Debtor, the Debtor’s lead restructuring counsel, lead counsel to the Prepetition RBL Agent, the

United States Trustee, and counsel to the Committee, which notice may be delivered following the

occurrence and during the (x) continuation of an Event of Default and acceleration of the DIP

Obligations under the DIP Facility, or, (y) if the DIP Facility has been Paid in Full, during the

continuation of a Termination Event and the termination of usage of Cash Collateral hereunder,

stating that the Post-Carve Out Trigger Notice Cap has been invoked.

               (b)     Carve Out Reserves. On the day on which a Carve Out Trigger Notice is

given by the DIP Agent to the Debtor (the “Termination Declaration Date”), the Carve Out

Trigger Notice shall constitute a demand to the Debtor to utilize all cash on hand as of such date

and any available cash thereafter held by the Debtor to fund a reserve in an amount equal to (a) the

maximum amount provided for in Paragraph 6(a)(i) and 6(a)(ii) above; plus (b) the then unpaid

amounts (including the good-faith estimate of Professional Fees accrued and not yet invoiced) of

the Allowed Professional Fees, as provided for in Paragraph 6(a)(iii) of the Carve Out. The Debtor

shall deposit and hold such amounts in a segregated account in trust to pay such then unpaid

Allowed Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all

other claims to the fullest extent allowable under the Bankruptcy Code and applicable non-

bankruptcy law. On the Termination Declaration Date, the Debtor shall also deposit and hold an

amount equal to the Post-Carve Out Trigger Notice Cap in a segregated account in trust to pay

such Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap (the

“Post-Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice

Reserve, the “Carve Out Reserves”) prior to any and all other claims. All funds in the Pre-Carve

Out Trigger Notice Reserve shall be used first to pay the obligations set forth in clauses (i) through

                                                 39
            Case 20-10158-KBO          Doc 188       Filed 02/26/20   Page 40 of 67




(iii) of the definition of Carve Out set forth above (the “Pre-Carve Out Amounts”) until Paid in

Full and then any remaining funds shall be distributed to the DIP Agent on behalf of the DIP

Secured Parties.

               (c)    All funds in the Post-Carve Out Trigger Notice Reserve shall be used first

to pay the obligations set forth in clause (iv) of the definition of Carve Out set forth above (the

“Post-Carve Out Amounts”), and then any remaining funds shall be distributed to the DIP Agent

on behalf of the DIP Secured Parties. Notwithstanding anything to the contrary in the DIP Loan

Documents or this Final Order, if either of the Carve Out Reserves are not funded in full in the

amounts set forth in Paragraph 6(b), then any excess funds in one of the Carve Out Reserves

following the payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively,

shall be used to fund the other Carve Out Reserve, up to the applicable amount set forth in

Paragraph 6(b), prior to making any payments to the DIP Agent. Notwithstanding anything to the

contrary in the DIP Loan Documents, the Interim Order, or this Final Order, following delivery of

a Carve Out Trigger Notice, the DIP Agent, the other DIP Secured Parties, the Prepetition RBL

Agent, and the other Prepetition RBL Secured Parties, shall not sweep or foreclose on cash

(including cash received as a result of the sale or other disposition of any assets) of the Debtor

until the Carve Out Reserves have been fully funded, but the DIP Agent shall have a security

interest in any residual interest in the Carve Out Reserves. Further, notwithstanding anything to

the contrary in this Final Order, (i) the failure of the Carve Out Reserves to satisfy in full the

Allowed Professional Fees shall not affect the priority of the Carve Out, and (ii) in no way shall

the Approved Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any

of the foregoing be construed as a cap or limitation on the amount of the Allowed Professional

Fees due and payable by the Debtor.

                                                40
             Case 20-10158-KBO          Doc 188        Filed 02/26/20    Page 41 of 67




               (d)     Upon consummation of a sale of the Debtor’s assets that either (i) is

consented to by the Required DIP Lenders and the required Prepetition RBL Lenders, or (ii) gives

rise to the repayment in full in cash of the DIP Facility (either through application of proceeds of

the sale or otherwise), an amount equal to all accrued and unpaid Allowed Professional Fees of

Professional Persons as described in Paragraph 6(a)(iii) above and including any “success,”

“transaction” or similar fees payable upon consummation of such sale, shall be escrowed from the

proceeds of such sale and used to pay the obligations in Paragraph 6(a)(iii).

               (e)     For the avoidance of doubt and notwithstanding anything to the contrary

herein or in the DIP Credit Agreement or the Prepetition RBL Credit Agreement, the Carve Out

shall be senior to the DIP Liens, the DIP Superpriority Claims, the Prepetition RBL Adequate

Protection Liens and the Prepetition RBL Adequate Protection Superpriority Claims, and any and

all other forms of adequate protection, liens, or claims securing the DIP Obligations or the

Prepetition RBL Obligations. Notwithstanding anything herein, but subject to Paragraphs 5 and

14, no proceeds of DIP Collateral, Prepetition Collateral, Cash Collateral, the DIP Loans, or the

Carve Out shall be used for the purpose of: (a) investigating, objecting to, challenging, or

contesting in any manner, or in raising any defense to, the amount, validity, extent, perfection,

priority, enforceability, or avoidability of the Prepetition RBL Obligations, the Prepetition RBL

Liens, or any liens or security interests with respect thereto, or any other rights or interests of any

of the Prepetition RBL Secured Parties, whether in their capacity as such or otherwise, including

with respect to the Prepetition RBL Adequate Protection Liens, or in asserting any claims or causes

of action against any of the Prepetition RBL Secured Parties (whether in their capacity as such or

otherwise), including, without limitation, for lender liability or pursuant to section 105, 510, 544,

547, 548, 549, 550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law, or otherwise.

                                                  41
            Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 42 of 67




               (f)     Payment of Allowed Professional Fees Prior to Termination Declaration

Date. Prior to the occurrence of the Termination Declaration Date, the Debtor shall be permitted

to pay allowed fees and expenses of the Professional Persons, subject to this Final Order, the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules and any interim compensation

procedures order entered by this Court.

               (g)     No Direct Obligation to Pay Allowed Professional Fees; No Waiver of

Right to Object to Fees. The DIP Agent, the DIP Lenders, and the Prepetition RBL Secured Parties

shall not be responsible for the payment or reimbursement of any fees or disbursements of any

Professional Person incurred in connection with the Chapter 11 Case or any Successor Case under

any chapter of the Bankruptcy Code. Nothing in this Final Order or otherwise shall (i) be construed

to obligate the DIP Agent, the DIP Lenders, or the Prepetition RBL Secured Parties, in any way,

to pay compensation to, or to reimburse expenses of, any Professional Person or to guarantee that

the Debtor has sufficient funds to pay such compensation or reimbursement or (ii) require any DIP

Lender to make DIP Loans following the occurrence and during the continuation of an Event of

Default under the DIP Facility or in excess of its commitments under the DIP Facility. Nothing

herein shall be construed as consent to the allowance of any professional fees or expenses of the

Debtor, any Committee, any other official or unofficial committee in this Chapter 11 Case or any

Successor Case or of any other person or entity, or shall affect the right of the DIP Agent, the DIP

Lenders, or the Prepetition RBL Secured Parties to object to the allowance and payment of any

such fees and expenses.

               (h)     Payment of Allowed Professional Fees Prior to Termination Declaration

Date. Any payment or reimbursement made prior to the occurrence of the Termination Declaration

Date in respect of any Allowed Professional Fees shall not reduce the Carve Out.

                                                42
                Case 20-10158-KBO       Doc 188       Filed 02/26/20    Page 43 of 67




                 (i)    Payment of Carve Out On or After Termination Declaration Date. Any

payment or reimbursement from the Carve Out Reserves made on or after the occurrence of the

Termination Declaration Date in respect of any Allowed Professional Fees shall permanently

reduce the Carve Out described in Paragraph 6(a)(iii)-(iv) of this Final Order on a dollar-for- dollar

basis.

           7.    Waiver of 506(c) Claims. As a further condition of (i) the DIP Facility and any

obligation of the DIP Secured Parties to make credit extensions pursuant to the DIP Loan

Documents (and the consent of the DIP Secured Parties and the Prepetition RBL Secured Parties

to the payment of the Carve Out to the extent provided herein) and (ii) the Debtor’s use of Cash

Collateral pursuant to this Final Order, (a) no costs or expenses of administration of the Chapter

11 Case or any Successor Case shall be charged against or recovered from or against any or all of

the DIP Secured Parties and/or the Prepetition RBL Secured Parties, the Prepetition RBL

Collateral, the DIP Collateral, and the Cash Collateral, in each case pursuant to section 506(c) of

the Bankruptcy Code or otherwise, without the prior written consent of the DIP Agent (acting at

the direction of the Required DIP Lenders) and the Prepetition RBL Agent (with respect to

Prepetition RBL Collateral), and (b) no such consent shall be implied from any other action,

inaction, or acquiescence of any or all of the DIP Secured Parties or the Prepetition RBL Secured

Parties.

           8.    After-Acquired Property. Except as otherwise expressly provided in this Final

Order, pursuant to section 552(a) of the Bankruptcy Code, all property acquired by the Debtor on

or after the Petition Date is not, and shall not be, subject to any Lien of any person or entity

resulting from any security agreement entered into by the Debtor prior to the Petition Date, except

to the extent that such property constitutes proceeds of property of the Debtor that is subject to a

                                                 43
              Case 20-10158-KBO         Doc 188       Filed 02/26/20   Page 44 of 67




valid, enforceable, perfected, and unavoidable Lien as of the Petition Date (or a valid, enforceable,

and unavoidable Lien that is perfected subsequent to the Petition Date solely to the extent permitted

by section 546(b) of the Bankruptcy Code) that is not subject to subordination or avoidance under

the Bankruptcy Code or other provisions or principles of applicable law.

        9.      Reserved.

        10.     Proceeds of Subsequent Financing. Without limiting the provisions and

protections of the Carve Out, if at any time prior to the Payment in Full of all the DIP Obligations

(including subsequent to the confirmation of any chapter 11 plan or plans with respect to the

Debtor), the Debtor’s estate, any trustee, any examiner with enlarged powers, or any responsible

officer subsequently appointed shall obtain credit or incur debt pursuant to sections 364(b), 364(c),

364(d), or any other provision of the Bankruptcy Code in violation of this Final Order or the DIP

Loan Documents, then all of the cash proceeds derived from such credit or debt and all Cash

Collateral shall immediately be turned over to the DIP Agent for application to the DIP Obligations

until Paid in Full.

        11.     Disposition of DIP Collateral; Credit Bid.

                (a)    Except to the extent otherwise expressly provided in the DIP Loan

Documents, all proceeds from the sale, transfer, lease, encumbrance, or other disposition of any

DIP Collateral (other than the sale of crude oil, natural gas, natural gas liquids, or other

hydrocarbons in the ordinary course of business) shall, subject to Paragraphs 5 and 6, be remitted

to the DIP Agent for application to the DIP Obligations, in each case, in accordance with the terms

of this Final Order and the DIP Loan Documents. In addition, the Debtor is authorized and directed

to enter into such blocked account agreements (with cash dominion, if the DIP Agent so elects)

with the DIP Agent and such financial institutions as the DIP Agent may require, and, if it so

                                                 44
             Case 20-10158-KBO         Doc 188        Filed 02/26/20   Page 45 of 67




elects, the DIP Agent shall be entitled to enjoy the benefit of all control agreements to which the

Prepetition RBL Agent is a party without the need to enter into new blocked account agreements.

               (b)     Pursuant to section 363(k) of the Bankruptcy Code, unless the Court orders

otherwise for cause, (i) the DIP Agent (or one or more of its designees, affiliates, or assignees)

shall have the unqualified right to credit bid up to the full amount of any DIP Obligations in any

sale of the DIP Collateral (or any DIP Collateral subject to any Prepetition RBL Adequate

Protection Liens) under or pursuant to (A) section 363 of the Bankruptcy Code, (B) any plan of

reorganization or plan of liquidation under section 1129 of the Bankruptcy Code to the extent any

sale contemplated thereunder does not result in Payment in Full of all of the DIP Obligations on

the effective date of such plan, or (C) section 725 of the Bankruptcy Code, and (ii) subject to

Paragraph 5 of this Final Order, the Prepetition RBL Agent (or one or more of its designees,

affiliates, or assignees) shall have the right to credit bid up to the full amount of any Prepetition

RBL Obligations in any sale of the Prepetition RBL Collateral (or any DIP Collateral subject to

any Prepetition RBL Adequate Protection Liens) under or pursuant to (A) section 363 of the

Bankruptcy Code, (B) any plan of reorganization or plan of liquidation under section 1129 of the

Bankruptcy Code to the extent any sale contemplated thereunder does not result in Payment in Full

of all of the Prepetition RBL Obligations on the effective date of such plan, or (C) section 725 of

the Bankruptcy Code, in each case so long as all DIP Obligations are immediately Paid in Full in

cash upon consummation of such credit bid. If the DIP Agent, the Prepetition RBL Agent, or their

respective designees, affiliates, or assignees make a credit bid in connection with any auction or

other sale process relating to the sale or other disposition of any DIP Collateral or Prepetition RBL

Collateral, then for purposes of such auction or sale process or any applicable order of this Court,

the DIP Agent or Prepetition RBL Agent shall be automatically deemed to be a qualified bidder

                                                 45
             Case 20-10158-KBO           Doc 188       Filed 02/26/20    Page 46 of 67




and its bid shall be automatically deemed to constitute a qualified bid, regardless of whether the

qualified bidder or qualified bid requirements are satisfied.

       12.     Termination Events. The following shall constitute a termination event under this

Final Order and the DIP Loan Documents unless waived in writing by each of the DIP Agent

(acting at the direction of the Required DIP Lenders) and the Prepetition RBL Agent (each, a

“Termination Event”):

               (a)     Prior to the Payment in Full of the DIP Obligations, the occurrence of an

“Event of Default” under the DIP Credit Agreement, as set forth therein.

               (b)     Following the Payment in Full of the DIP Obligations, the occurrence of

one of the following “Events of Default” set forth in the DIP Credit Agreement; provided that

following the Payment in Full of the DIP Obligations, any reference to Administrative Agent in

such Events of Default shall refer to the Prepetition RBL Agent, any reference to the Lenders or

Majority Lenders therein shall refer to the Prepetition RBL Lenders or a majority of the Prepetition

RBL Lenders, as applicable, and any reference to DIP Collateral shall refer to the Prepetition RBL

Collateral (or the DIP Collateral solely to the extent encumbered by Prepetition RBL Adequate

Protection Liens):

                       (i)    Section 7.01(c) of the DIP Credit Agreement with respect to the failure
                              to perform or observe a covenant or condition or agreement contained
                              in Section 5.02(a) or (c), Section 5.05, Section 5.06 (other than
                              5.06(d), (f), (i), (j) (k) and (p)), Section 5.08, Section 5.15, Section
                              5.21, Section 5.23, Section 5.24; and

                       (ii)   Sections 7.01(l), (m), (n), (o), (p) and (q) of the DIP Credit Agreement.

               (c)     Any other breach, default, or other violation by the Debtor of the terms and

provisions of this Final Order, which breach, default or violation (other than any payment default,



                                                  46
             Case 20-10158-KBO         Doc 188        Filed 02/26/20   Page 47 of 67




to which no grace period shall apply) is not cured within five (5) Business Days of the Debtor

having given notice of the occurrence thereof.

       13.     Rights and Remedies Upon Termination Event.

               (a)    Any automatic stay otherwise applicable to the DIP Secured Parties is

hereby modified, subject to Paragraph (b) below and the Carve Out, to the extent necessary to

permit the DIP Secured Parties to exercise immediately upon the occurrence and during the

continuance of any Termination Event, all rights and remedies under this Final Order, the DIP

Loan Documents, and/or applicable non-bankruptcy law (other than those rights and remedies

against the DIP Collateral and with respect to the Debtor’s use of Cash Collateral in accordance

with an Approved Budget during the five (5) Business Days after the Termination Declaration

Date, each as provided in Paragraph 13(b) below), including the right to (A) declare all DIP

Obligations to be immediately due and payable, (B) declare the termination, reduction, or

restriction of any further commitment to extend credit to the Debtor, to the extent any such

commitment remains, and/or (C) terminate the DIP Facility and any other DIP Loan Documents

as to any future liability or obligation of the DIP Agent and the other DIP Secured Parties, but

without affecting any of the DIP Obligations or the DIP Liens securing the DIP Obligations; and/or

(D) declare a termination, reduction, or restriction on the ability of the Debtor to use any Cash

Collateral (any such declaration under any of clauses 13(a)(i)(A)-(D) shall be made to the

respective lead counsel to the Debtor, the Committee, and the United States Trustee, and shall be

referred to herein as a “Termination Declaration” and the date that is the earliest to occur of any

such Termination Declaration being herein referred to as the “Termination Declaration Date”).

               (b)    Subject to the Carve Out, in addition to the rights and remedies described

above, five (5) Business Days following the Termination Declaration Date, unless (i) otherwise

                                                 47
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 48 of 67




ordered by the Court or (ii) prior to such time this Court determines that a Termination Event has

not occurred and/or is not continuing, the DIP Agent is hereby granted relief from the automatic

stay, without further notice, hearing, motion, order, or other action of any kind, to foreclose on, or

otherwise enforce and realize on, its DIP Liens on all or any portion of the DIP Collateral,

including by collecting accounts receivable and applying the proceeds thereof to the DIP

Obligations. Solely during the five (5) Business Day period after a Termination Declaration Date,

the Debtor, any Committee and any other party in interest shall be entitled to an emergency hearing

before this Court and section 105 of the Bankruptcy Code may not be invoked by the Debtor in an

effort to restrict or preclude any DIP Secured Party from exercising any rights or remedies set forth

in this Final Order or the DIP Loan Documents. During such five (5) Business Day period, the

Debtor may use Cash Collateral, but such usage may only be in accordance with the Approved

Budget or to fund the Carve Out Reserves from Cash Collateral.

               (c)     In the event that the DIP Obligations have been Paid in Full, upon the

occurrence and during the continuance of any Termination Event, the Prepetition RBL Agent may

declare a termination, reduction, or restriction on the ability of the Debtor to use Cash Collateral,

subject to the obligation to fund the Carve Out Reserves from Cash Collateral (any such declaration

shall be made to the respective lead counsel to the Debtor, the Committee, and the United States

Trustee, and shall be referred to herein as a “RBL Termination Declaration” and the date that is

the earliest to occur of any such Termination Declaration being herein referred to as the “RBL

Termination Declaration Date”).

               (d)     Subject to the Carve Out, in the event that the DIP Obligations have been

Paid in Full, five (5) Business Days following the RBL Termination Declaration Date, unless

(i) otherwise ordered by the Court or (ii) prior to such time this Court determines that a

                                                 48
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 49 of 67




Termination Event has not occurred and/or is not continuing, the Prepetition RBL Agent is hereby

granted relief from the automatic stay, without further notice, hearing, motion, order, or other

action of any kind, to foreclose on, or otherwise enforce and realize on, its Prepetition RBL Liens

on all or any portion of the Prepetition RBL Collateral, including by collecting accounts receivable

and applying the proceeds thereof to the Prepetition RBL Obligations. Solely during the five (5)

Business Day period after an RBL Termination Declaration Date, the Debtor and any Committee

or any other party in interest shall be entitled to an emergency hearing before this Court and section

105 of the Bankruptcy Code may not be invoked by the Debtor in an effort to restrict or preclude

any Prepetition RBL Secured Party from exercising any rights or remedies set forth in this Final

Order or the Prepetition RBL Loan Documents. During such five (5) Business Day period, the

Debtor may use Cash Collateral, but such usage may only be in accordance with the Approved

Budget or to fund the Carve Out Reserves from Cash Collateral.

               (e)     Subject to the Carve Out, upon the effectiveness of any relief from the

automatic stay with respect to the DIP Facility pursuant to Paragraph 13(b) hereof, the Prepetition

RBL Agent shall have relief from the automatic stay to the same extent as the DIP Agent, and

without further notice, hearing, motion, order, or other action of any kind, to foreclose on, or

otherwise enforce and realize on its Prepetition First Priority Liens and the Prepetition RBL

Adequate Protection Liens on, all or any portion of the DIP Collateral or Prepetition RBL

Collateral (including by collecting accounts receivable and applying the proceeds thereof to the

Prepetition RBL Obligations) or otherwise exercise remedies against the DIP Collateral or

Prepetition RBL Collateral permitted by this Final Order, the Prepetition RBL Loan Documents,

and/or applicable non-bankruptcy law; provided, however, that any such foreclosure or other

enforcement by the Prepetition RBL Agent of any Prepetition RBL Liens or any Prepetition RBL

                                                 49
             Case 20-10158-KBO         Doc 188        Filed 02/26/20   Page 50 of 67




Adequate Protection Liens or any other such exercise of remedies by the Prepetition RBL Agent

against the DIP Collateral or Prepetition RBL Collateral shall not interfere with or otherwise be

inconsistent with any foreclosure or other enforcement by the DIP Agent of any DIP Liens or other

DIP Protections or any other exercise of remedies by the DIP Agent, and any proceeds received

by the Prepetition RBL Agent in connection with such foreclosure, enforcement, or other exercise

of remedies shall be turned over to the DIP Agent for application to the DIP Obligations until the

DIP Obligations are Paid in Full.

               (f)     Subject to the provisions of Paragraph 5 hereof, and subject to the Carve

Out, all proceeds realized in connection with the exercise of the rights and remedies of the DIP

Secured Parties or the Prepetition RBL Secured Parties shall be turned over first to the DIP Agent

for application to the DIP Obligations under, and in accordance with the provisions of, the DIP

Loan Documents and this Final Order until Payment in Full of all of the DIP Obligations, then to

the Prepetition RBL Agent for application to the Prepetition RBL Obligations under, and in

accordance with the provisions of, the Prepetition RBL Loan Documents and this Final Order until

Payment in Full of the Prepetition RBL Obligations.

               (g)     The automatic stay imposed under section 362(a) of the Bankruptcy Code

is hereby modified pursuant to the terms of this Final Order and the DIP Loan Documents as

necessary to (i) permit the Debtor to grant the Prepetition RBL Adequate Protection Liens and the

DIP Liens and to incur all liabilities and obligations to the DIP Secured Parties and the Prepetition

RBL Secured Parties under the DIP Loan Documents, the DIP Facility, and this Final Order,

(ii) authorize the DIP Secured Parties and the Prepetition RBL Secured Parties, to retain and apply

payments made in accordance with the DIP Loan Documents, the Prepetition RBL Loan

Documents, the Interim Order and/or this Final Order, (iii) to permit each of the DIP Agent, the

                                                 50
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 51 of 67




other DIP Secured Parties, the Prepetition RBL Agent, and the other Prepetition RBL Secured

Parties, to perform any act authorized under the Interim Order, this Final Order and the DIP Loan

Documents, and (iv) otherwise to the extent necessary to implement and effectuate the provisions

of this Final Order and the DIP Loan Documents.

       14.     Restriction on Use of Proceeds. Notwithstanding any other provision of this Final

Order or any other order entered by this Court, no DIP Loans, DIP Collateral, Cash Collateral or

any portion of the Carve Out, may be used directly or indirectly by any Debtor, any official

committee appointed in the Chapter 11 Case, or any trustee appointed in the Chapter 11 Case or

any successor case, including any chapter 7 case, or any other person, party or entity (i) in

connection with the investigation, initiation or prosecution of any claims, counterclaims, causes of

action, contested matters, adversary proceedings or other litigation (including joining or supporting

any of the foregoing) (a) against any of the DIP Agent, the DIP Lenders, or the Prepetition RBL

Secured Parties or their respective predecessors-in-interest, agents, affiliates, representatives,

attorneys, or advisors, in each case in such capacities, or any action purporting to do the foregoing

in respect of the Prepetition RBL Revolving Loans, Prepetition RBL Obligations, Prepetition RBL

Liens, DIP Obligations, DIP Liens, DIP Superpriority Claims and/or the Prepetition RBL

Adequate Protection, under the Interim Order or this Final Order, as applicable, or (b) challenging

the amount, validity, perfection, priority or enforceability of or asserting any defense, counterclaim

or offset with respect to the Prepetition RBL Obligations, the DIP Obligations and/or the liens,

claims, rights, or security interests granted under the Interim Order, this Final Order, the DIP Loan

Documents, or the Prepetition RBL Loan Documents, including, in each case, without limitation,

pursuing any claims or causes of action for lender liability or pursuant to sections 105, 510, 544,

547, 548, 549, 550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise;

                                                 51
            Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 52 of 67




provided, however, advisors to the Committee, if any, may investigate any potential challenges

with respect to the Prepetition RBL Loan Documents, the Prepetition RBL Obligations, and the

Prepetition RBL Liens during the Challenge Period at an aggregate expense for such investigation,

but not litigation, prosecution, objection or challenge thereto, not to exceed $100,000 in the

aggregate; (ii) to prevent, hinder, or otherwise delay the Prepetition RBL Secured Parties’, the DIP

Agent’s or the DIP Lenders’, as applicable, enforcement or realization of the Prepetition RBL

Obligations, the Prepetition RBL Collateral, the DIP Obligations, the DIP Collateral, and the liens,

claims, and rights granted to such parties under this Final Order, each in accordance with the DIP

Loan Documents, the Prepetition RBL Loan Documents or this Final Order; (iii) to seek to modify

any of the rights and remedies granted to the Prepetition RBL Secured Parties, the DIP Agent or

the DIP Lenders under this Final Order, the Prepetition Credit Documents, or the DIP Documents,

as applicable (other than in connection with an approved chapter 11 plan); (iv) to apply to the

Court for authority to approve superpriority claims or grant liens or security interests in the DIP

Collateral or any portion thereof that are senior to, or on parity with, the DIP Liens, the DIP

Superpriority Claims, the Prepetition RBL Adequate Protection Liens, or the Prepetition RBL

Adequate Protection Superpriority Claims, as applicable, unless all DIP Obligations, Prepetition

RBL Obligations, obligations in connection with the Prepetition RBL Adequate Protection, and

claims granted to the DIP Agent, the DIP Lenders, or the Prepetition RBL Secured Parties under

this Final Order, have been refinanced or paid in full in cash or otherwise agreed to in writing by

the DIP Required Lenders (as defined in the DIP Credit Agreement); or (v) to seek to pay any

amount on account of any claims arising prior to the Petition Date unless such payments are agreed

to in writing by the DIP Required Lenders (as defined in the DIP Credit Agreement) or are

otherwise included in the Approved Budget. Following Payment in Full of the DIP Obligations,

                                                52
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 53 of 67




nothing in this Paragraph shall be deemed to (a) limit the ability of the Committee’s professionals

to seek payment from unencumbered assets for services rendered in the investigation or

prosecution of claims against the Prepetition RBL Secured Parties; (b) preclude the Court from

awarding fees and expenses to the Committee professionals pursuant to section 330 of the

Bankruptcy Code for such services rendered, nor (c) relieve the Debtor or any plan proponent(s)

from paying all allowed administrative expenses on account of such fees and expenses in

connection with confirmation of any plan in this Chapter 11 Case. For the avoidance of doubt, the

allowed fees and expenses incurred by the Committee with respect to its review of, and objection

to, the Motion, any motion to approve a sale of the Debtor’s assets or procedures governing such

sale, any proposed plan of reorganization or disclosure statement or an alleged Termination Event

shall not be subject to the restrictions on use of proceeds set forth in this Paragraph 14.

       15.     Proofs of Claim. The Prepetition RBL Secured Parties will not be required to file

proofs of claim in the Chapter 11 Case or any Successor Case for any claim allowed herein. The

Debtor’s RBL Stipulations shall be deemed to constitute a timely filed proof of claim for the

Prepetition RBL Secured Parties in respect of all Prepetition RBL Obligations. In addition, the

Prepetition RBL Secured Parties and the DIP Secured Parties will not be required to file any

request for allowance and/or payment of any administrative expenses, and this Final Order shall

be deemed to constitute a timely filed request for allowance and/or payment of any Prepetition

RBL Obligations constituting administrative expenses or any DIP Obligations, as applicable.

Notwithstanding any order entered by this Court in relation to the establishment of a bar date in

the Chapter 11 Case or any Successor Case to the contrary, each of the Prepetition RBL Agent, for

the benefit of itself and the other Prepetition RBL Secured Parties, and the DIP Agent, for the

benefit of itself and the other DIP Secured Parties, is hereby authorized and entitled, in its sole

                                                 53
             Case 20-10158-KBO          Doc 188        Filed 02/26/20    Page 54 of 67




discretion, but not required, to file (and amend and/or supplement, in its discretion) in the Chapter

11 Case or a Successor Case (i) in the case of the Prepetition RBL Agent, a proof of claim and/or

aggregate proofs of claim in respect of any Prepetition RBL Obligations, and (ii) in the case of

each of the Prepetition RBL Agent and the DIP Agent, a request or aggregate requests for

allowance and/or payment of any portion of the Prepetition RBL Obligations constituting

administrative expenses or any DIP Obligations, as applicable.

       16.     Preservation of Rights Granted Under the Final Order.

               (a)     No Non-Consensual Modification or Extension of Final Order. In the event

any or all of the provisions of this Final Order are hereafter modified, amended, or vacated by a

subsequent order of this Court or any other court, such modification, amendment, or vacatur shall

not affect the validity, perfection, priority, allowability, enforceability, or non-avoidability of any

advances, payments, or use of cash authorized or made hereby or pursuant to the DIP Loan

Documents, or Lien, claim, priority, or other DIP Protections authorized or created hereby or

pursuant to the DIP Loan Documents, except to the extent such advances, payments, or use of

cash, or Lien, claim, priority, or other DIP Protections are stayed pending appeal. Based on the

findings set forth in this Final Order and in accordance with section 364(e) of the Bankruptcy

Code, which is applicable to the DIP Facility, in the event any or all of the provisions of this Final

Order are hereafter reversed, modified, vacated, or stayed by a subsequent order of this Court or

any other court, the DIP Secured Parties and the Prepetition RBL Secured Parties shall be entitled

to the protections provided in section 364(e) of the Bankruptcy Code, and notwithstanding any

such reversal, modification, vacatur, or stay, any use of Cash Collateral or any DIP Obligations or

any DIP Protections (including the Prepetition RBL Adequate Protection) incurred or granted by

the Debtor prior to the actual receipt of written notice by the DIP Agent, or the Prepetition RBL

                                                  54
             Case 20-10158-KBO          Doc 188        Filed 02/26/20    Page 55 of 67




Agent of the effective date of such reversal, modification, vacatur, or stay shall remain in full force

and effect and be binding on all parties in interest and be governed in all respects by the original

provisions of this Final Order (and shall maintain their respective priorities as provided by this

Final Order), and the DIP Secured Parties and the Prepetition RBL Secured Parties shall be entitled

to all of the DIP Protections (including the Prepetition RBL Adequate Protection) and all other

rights, remedies, Liens, priorities, privileges, protections, and benefits granted pursuant to section

364(e) of the Bankruptcy Code, this Final Order, or the DIP Loan Documents, except to the extent

such use of Cash Collateral or incurrence or granting of any DIP Obligations or DIP Protections,

as applicable, are stayed pending appeal.

               (b)     Dismissal. Subject to Paragraph 5 of this Final Order, if any order

dismissing the Chapter 11 Case under section 1112 of the Bankruptcy Code or otherwise is at any

time entered, then notwithstanding any such dismissal, (i) the DIP Protections (including the

Prepetition RBL Adequate Protection) and all other rights, remedies, Liens, priorities, privileges,

protections, and benefits granted to any or all of the DIP Secured Parties and the Prepetition RBL

Secured Parties, respectively, shall remain in full force and effect and be binding on all parties in

interest and be governed in all respects by the provisions of this Final Order (and shall maintain

their respective priorities as provided by this Final Order) until all DIP Obligations and all

Prepetition RBL Obligations have been Paid in Full, and (ii) this Court shall retain jurisdiction,

notwithstanding such dismissal, for the purposes of enforcing such DIP Protections (including the

Prepetition RBL Adequate Protection) and all other rights, remedies, Liens, priorities, privileges,

protections, and benefits granted to any or all of the DIP Secured Parties and the Prepetition RBL

Secured Parties, respectively.



                                                  55
              Case 20-10158-KBO          Doc 188        Filed 02/26/20     Page 56 of 67




                (c)     Survival of Final Order. Subject to Paragraph 5 of this Final Order, the

provisions of this Final Order and the DIP Loan Documents, any actions taken pursuant hereto or

thereto, and all of the DIP Protections (including the Prepetition RBL Adequate Protection), and

all other rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or

all of the DIP Secured Parties and the Prepetition RBL Secured Parties, respectively, shall survive,

and shall not be modified, impaired, or discharged by, the entry of any order confirming any plan

of reorganization in the Chapter 11 Case or any Successor Case, converting the Chapter 11 Case

to a case under chapter 7, dismissing the Chapter 11 Case, withdrawing of the reference of the

Chapter 11 Case or any Successor Case or providing for abstention from handling or retaining of

jurisdiction of the Chapter 11 Case or any Successor Case in this Court, or by any other act or

omission. The terms and provisions of this Final Order, including all of the DIP Protections

(including the Prepetition RBL Adequate Protection) and all other rights, remedies, Liens,

priorities, privileges, protections, and benefits granted to any or all of the DIP Secured Parties and

the Prepetition RBL Secured Parties, respectively, shall continue in full force and effect and be

binding on all parties in interest notwithstanding the entry of any such order, and such DIP

Protections (including the Prepetition RBL Adequate Protection), and such other rights, remedies,

Liens, priorities, privileges, protections, and benefits, shall continue in full force and effect in these

proceedings and in any Successor Case and after dismissal of any thereof, and shall maintain their

respective priorities as provided by this Final Order.

        17.     Insurance Policies. The DIP Agent and the other DIP Secured Parties shall be, and

shall be deemed to be, without any further action or notice, named as additional insureds and loss

payees, as applicable, on each insurance policy maintained by the Debtor that in any way relates

to the DIP Collateral. The Prepetition RBL Agent, or the other Prepetition RBL Secured Parties

                                                   56
              Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 57 of 67




shall be, and shall be deemed to be, without any further action or notice, named as additional

insureds and loss payees, as applicable, on each insurance policy maintained by the Debtor that in

any way relates to the Prepetition RBL Collateral. The Debtor shall take such actions as are

reasonably requested by the DIP Agent or the Prepetition RBL Agent from time to time to evidence

or effectuate the foregoing.

        18.     Prepetition Hedge Contracts.           As additional adequate protection for the

Prepetition RBL Secured Parties, in the event that a Prepetition RBL Secured Party is a

counterparty with the Debtor to a Hedge Contract (as defined in the Prepetition RBL Credit

Agreement) and a Hedge Termination (as defined in the Prepetition RBL Credit Agreement)

occurred prepetition or occurs postpetition which would give rise to such Prepetition RBL Secured

Party owing money to the Debtor, any relevant cancellation, novation or termination payment

otherwise owed to the Debtor shall instead be remitted to the Prepetition RBL Agent and

subsequently applied to pay down the principal amount of the Prepetition RBL Obligations.

        19.     Preservation of Prepetition Priorities and Interests. Nothing in this Final Order

is intended to change or otherwise modify the prepetition priorities among secured creditors of the

Debtor, including any sureties’, operators’, or nonoperators’ recoupment rights to the extent their

rights are valid, enforceable, nonavoidable, and perfected, and nothing in this Final Order shall be

deemed to have changed or modified such prepetition priorities, all of which are hereby expressly

preserved; provided, however, that the Debtor, the Committee, the DIP Secured Parties, and all

other parties in interest reserve all rights to object to any of the foregoing claims or liens.

        20.     Other Rights and Obligations.

                (a)     Expenses. To the extent provided in the DIP Loan Documents (and without

limiting the Debtor’s respective obligations thereunder), the Debtor will pay all reasonable and

                                                  57
            Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 58 of 67




documented expenses incurred by the DIP Agent (including the reasonable fees and disbursements

of all counsel for the DIP Agent and any internal or third-party appraisers, consultants, advisors,

and auditors engaged by or for the benefit of the DIP Agent and/or its counsel) in connection with

the Chapter 11 Case, including the preparation, execution, delivery, and administration of the DIP

Loan Documents, the Interim Order, this Final Order, and any other agreements, instruments,

pleadings, or other documents prepared or reviewed in connection with any of the foregoing,

whether or not any or all of the transactions contemplated hereby or by the DIP Loan Documents

are consummated.

               (b)     Notice of Professional Fees. Professionals for the DIP Agent and the

Prepetition RBL Agent (collectively, the “Lender Professionals”) shall not be required to submit

invoices to this Court, the United States Trustee, any Committee or any other party in interest.

Copies of summary invoices submitted to the Debtor by such Lender Professionals shall be

forwarded by the Debtor to the United States Trustee, counsel for any Committee, and such other

parties as this Court may direct. The summary invoices shall be sufficiently detailed to enable a

determination as to the reasonableness of such fees and expenses; provided, however, that such

summary invoices may be redacted to the extent necessary to delete any information subject to the

attorney-client privilege, any information constituting attorney work product, or any other

confidential information, and the provision of such summary invoices shall not constitute any

waiver of the attorney-client privilege or of any benefits of the attorney work product doctrine or

other applicable privilege. If the Debtor, the United States Trustee, or any Committee object to the

reasonableness of the fees and expenses of any of the Lender Professionals and cannot resolve

such objection within ten (10) days of receipt of such invoices, then the Debtor, the United States

Trustee, or the Committee, as the case may be, shall file with this Court and serve on such Lender

                                                58
            Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 59 of 67




Professionals an objection (the “Fee Objection”) and any failure by any such party to file a Fee

Objection within such ten (10) day period shall constitute a waiver of any right of such party to

object to the applicable invoice. Notwithstanding any provision herein to the contrary, any

objection to, and any hearing on an objection to, payment of any fees, costs, and expenses set forth

in a professional fee invoice in respect of Lender Professionals shall be limited to the

reasonableness of the particular items or categories of the fees, costs, and expenses that are the

subject of such objection. The Debtor shall timely pay in accordance with the terms and conditions

of this Final Order (a) the undisputed fees, costs, and expenses reflected on any invoice to which

a Fee Objection has been timely filed and (b) all fees, costs, and expenses on any invoice to which

no Fee Objection has been timely filed. All such unpaid fees, costs, expenses, and charges of the

DIP Agent that have not been disallowed by this Court on the basis of an objection filed by the

Debtor, the United States Trustee, or the Committee (or any subsequent trustee of the Debtor’s

estate) in accordance with the terms hereof shall constitute DIP Obligations and shall be secured

by the DIP Collateral as specified in this Final Order. Any and all fees, commissions, costs, and

expenses paid prior to the Petition Date by the Debtor to the DIP Agent or the other DIP Secured

Parties in connection with or with respect to the DIP Facility, the DIP Credit Agreement, or the

other DIP Loan Documents are hereby approved in full and non-refundable and shall not otherwise

be subject to any Challenge.

               (c)     Binding Effect. Subject only to Paragraph 5 above, the provisions of this

Final Order, including all findings herein, and the DIP Loan Documents shall be binding upon all

parties in interest in this Chapter 11 Case and any Successor Case, including the DIP Secured

Parties, the Prepetition RBL Secured Parties, any Committee, and the Debtor and its estate,

successors, and assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or

                                                59
             Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 60 of 67




elected for the estate of the Debtor, an examiner appointed pursuant to section 1104 of the

Bankruptcy Code, or any other fiduciary or responsible person appointed as a legal representative

of the Debtor or with respect to the property of the estate of the Debtor), whether in the Chapter

11 Case, in any Successor Case, or upon dismissal of the Chapter 11 Case or Successor Case;

provided, however, that the DIP Secured Parties, and the Prepetition RBL Secured Parties shall

have no obligation to permit the use of their Cash Collateral (if any) or any other Prepetition RBL

Collateral or to extend any financing to any chapter 7 or chapter 11 trustee or other responsible

person appointed for the estate of the Debtor in the Chapter 11 Case or Successor Case.

               (d)     No Waiver. The failure of the Prepetition RBL Secured Parties or the DIP

Secured Parties to seek relief or otherwise exercise their rights and remedies under this Final Order,

the Prepetition RBL Loan Documents, the DIP Loan Documents, or otherwise (or any delay in

seeking or exercising same) shall not constitute a waiver of any of such parties’ rights hereunder,

thereunder, or otherwise. Nothing contained in this Final Order (including the authorization of the

use of any Cash Collateral) shall impair or modify any rights, claims, or defenses available in law

or equity to any Prepetition RBL Secured Party or any DIP Secured Party, including rights of a

party to a swap agreement, securities contract, commodity contract, forward contract, or

repurchase agreement with the Debtor to terminate such agreements and/or assert rights of setoff

or other rights with respect thereto as permitted by law (or the right of the Debtor to contest such

assertion). Except as prohibited by this Final Order, the entry of this Final Order is without

prejudice to, and does not constitute a waiver of, expressly or implicitly, or otherwise impair, any

right or ability of the Prepetition RBL Secured Parties, or the DIP Secured Parties under the

Bankruptcy Code or under non-bankruptcy law to (i) request conversion of the Chapter 11 Case

or any Successor Case to a case under chapter 7, dismissal of the Chapter 11 Case or any Successor

                                                 60
             Case 20-10158-KBO          Doc 188       Filed 02/26/20   Page 61 of 67




Case, or the appointment of a trustee or examiner in the Chapter 11 Case or any Successor Case,

or to oppose the use of Cash Collateral in any Successor Case or on terms other than those set forth

in this Final Order, (ii) propose, subject to the provisions of section 1121 of the Bankruptcy Code,

any chapter 11 plan or plans with respect to the Debtor or seek early termination of the Debtor’s

exclusive rights to propose a plan under the Bankruptcy Code, or (iii) except as expressly provided

herein, exercise any of the rights, claims, or privileges (whether legal, equitable, or otherwise) of

the DIP Secured Parties, or the Prepetition RBL Secured Parties, respectively, under the DIP Loan

Documents, the Prepetition RBL Loan Documents, the Bankruptcy Code, or otherwise. Except to

the extent otherwise expressly provided in this Final Order or by law, neither the commencement

of the Chapter 11 Case nor the entry of this Final Order shall limit or otherwise modify the rights

and remedies of the Prepetition RBL Secured Parties under the Prepetition RBL Loan Documents

or with respect to any non-Debtor entities or their respective assets, whether such rights and

remedies arise under the Prepetition RBL Loan Documents, applicable law, or equity.

               (e)     No Third Party Rights. Except as explicitly provided for herein or in any

DIP Loan Document, this Final Order does not create any rights for the benefit of any third party,

creditor, equity holder, or direct, indirect, or incidental beneficiary. In determining to make any

loan (whether under the DIP Credit Agreement or otherwise) or to permit the use of Cash Collateral

or in exercising any rights or remedies as and when permitted pursuant to this Final Order or the

DIP Loan Documents, the DIP Secured Parties and the Prepetition RBL Secured Parties shall not

(i) be deemed to be in control of the operations of the Debtor or to be acting as a “responsible

person” or “owner or operator” with respect to the operation or management of the Debtor (as such

terms, or any similar terms, are used in the United States Comprehensive Environmental Response,



                                                 61
             Case 20-10158-KBO          Doc 188        Filed 02/26/20    Page 62 of 67




Compensation and Liability Act, as amended, or any similar federal, state or local statute or

regulation) or (ii) owe any fiduciary duty to the Debtor, its creditors, shareholders, or estate.

               (f)     No Marshaling. Subject to paragraph 22, none of the DIP Secured Parties

nor the Prepetition RBL Secured Parties, shall be subject to the equitable doctrine of “marshaling”

or any other similar doctrine with respect to any of the DIP Collateral or the Prepetition RBL

Collateral, as applicable.

               (g)     Amendments. The Debtor and the DIP Agent are authorized and

empowered, without further notice and hearing or approval of this Court, to amend, modify,

supplement, or waive any provision of the DIP Loan Documents in accordance with the provisions

thereof, in each case only to the extent that the Debtor determines, in consultation with the DIP

Agent, that such amendment, modification, supplement, or waiver is immaterial; provided that the

Committee shall receive prompt notice of any such immaterial amendment, modification,

supplement, or waiver. Any material amendment, modification, supplement, or waiver shall

require further court order. No waiver, modification, or amendment of any of the provisions of the

DIP Loan Documents shall be effective unless set forth in writing, signed by or on behalf of the

Debtor and the DIP Agent (after having obtained the approval of the requisite DIP Secured Parties

under the DIP Credit Agreement) and, except as provided herein, approved by this Court.

Notwithstanding the foregoing, no waiver, modification or amendment of any of the provisions of

this Final Order or the DIP Loan Documents that would directly and adversely affect the rights or

interests of the Prepetition RBL Secured Parties shall be effective unless (i) approved by order of

the Court, or (ii) also consented to in writing by the Prepetition RBL Agent on behalf of the

Prepetition RBL Secured Parties (after obtaining the approval of the requisite Prepetition RBL

Secured Parties under the Prepetition RBL Credit Agreement).

                                                  62
             Case 20-10158-KBO          Doc 188        Filed 02/26/20    Page 63 of 67




               (h)     Inconsistency. In the event of any inconsistency between the terms and

conditions of the DIP Loan Documents and of this Final Order, the provisions of this Final Order

shall govern and control.

               (i)     Enforceability. This Final Order shall constitute findings of fact and

conclusions of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon execution hereof.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9024 or any other

Bankruptcy Rule, any Local Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Final

Order shall be immediately effective and enforceable upon its entry, and there shall be no stay of

execution or effectiveness of this Final Order.

               (j)     Reservation of Rights. Nothing in this Final Order shall be deemed to

constitute the consent of the DIP Secured Parties or the Prepetition RBL Secured Parties, and each

of the foregoing expressly reserve the right to object, to entry of any Order of the Court that

provides for the sale or other disposition of all or substantially all of the assets of the Debtor (or

any other sale or other disposition of assets of the Debtor outside the ordinary course of business)

to any party unless, in connection and concurrently with any such event, the proceeds of such sale

are or will be sufficient to Pay in Full the DIP Obligations and the Prepetition RBL Obligations,

and all of the foregoing are Paid in Full on the closing date of such sale.

               (k)     Headings. Paragraph headings used herein are for convenience only and are

not to affect the construction of, or to be taken into consideration in, interpreting this Final Order.

       21.     Reservation of Rights. Notwithstanding anything to the contrary contained in this

Final Order, in the event that there is a timely Successful Challenge, this Court may fashion an

appropriate remedy, including, without limitation, unwinding the Roll-Up.

                                                  63
             Case 20-10158-KBO         Doc 188       Filed 02/26/20    Page 64 of 67




       22.     Objecting Lienholders.

               (a)     Notwithstanding anything to the contrary herein, nothing herein shall (x)

invalidate any valid, preexisting claims and liens of Nabors Drilling Technologies USA, Inc.,

Spartan Companies, LLC, Flash Funding, LLC, Halliburton Energy Services, Inc., Basic Energy

Services, LP, Covenant Testing Technologies, LLC, Thru Tubing Solutions, Inc., Pioneer Coiled

Tubing Services, Key Energy Services, Inc., Gyrodata, Inc., MS Directional, LLC, Stallion

Oilfield Services, Ltd., Sooner Pipe L.L.C. MRC Global (US) Inc., Archrock Partners Operating,

LLC or Archrock Services LP (collectively, the “Objecting Lienholders”) encumbering the

Debtor’s property, including any oil and gas mechanic’s or materialman’s lien securing a

prepetition claim, (y) preclude Objecting Lienholders from asserting that any such lien is a

Prepetition Prior Lien and therefore not primed by the DIP Liens or (z) waive any defenses,

disputes or other challenges that the Debtor, the DIP Secured Parties, the Prepetition RBL Secured

Parties or any other party in interest may have with respect to the alleged rights and claims of the

Objecting Lienholders preserved hereby. The Objecting Lienholders shall not have to commence

an action within the Challenge Period with respect to the priority of their liens relative to the

Prepetition RBL Liens or DIP Liens, and the Objecting Lienholders shall not have to first seek

standing to file any action to determine the priority of their liens relative to the Prepetition RBL

Liens and DIP Liens.

               (b)     Notwithstanding anything to the contrary contained herein, nothing in this

Final Order shall modify the priority of any valid, perfected and non-avoidable statutory lien of an

Objecting Lienholder, to the extent such Objecting Lienholder holds an allowed secured claim

pursuant to section 506(a), in existence on the Petition Date or to the extent perfected subsequent

to the Petition Date as permitted by section 546(b) of the Bankruptcy Code (“Statutory Lien”),

                                                64
             Case 20-10158-KBO         Doc 188       Filed 02/26/20    Page 65 of 67




and each Objecting Lienholder holding such a Statutory Lien, solely to the extent of any diminution

in value of such Objecting Lienholder’s interest in its collateral, including Cash Collateral, shall

be granted (i) postpetition adequate protection replacement liens against all property of the Debtor

and the Debtor’s estate, now existing or hereafter acquired, and (ii) allowed superpriority adequate

protection claims, pursuant to section 507(b) of the Bankruptcy Code (such adequate protection

liens and claims the “Statutory Lien Adequate Protection Liens and Claims”). The priorities

of individual Statutory Lien Adequate Protection Liens and Claims, relative to the priority

of Prepetition RBL Adequate Protection Liens, Prepetition RBL Adequate Protection

Superpriority Claims and Prepetition Prior Liens shall be the same as the relative priorities of the

underlying Statutory Liens, Prepetition RBL Liens, and Prepetition Prior Liens as they existed as

of the Petition Date. The Statutory Lien Adequate Protection Liens and Claims shall be subject

and subordinate in all instances to the DIP Liens, the DIP Superpriority Claims and the Carve Out.

               (c)     Nothing herein shall waive any rights of any Objecting Lienholder to seek

the equitable remedy of marshaling with respect to the Prepetition RBL Secured Parties (but not,

for the avoidance of doubt, with respect to the DIP Lenders in their capacities as such), with such

rights expressly subject to the rights of Prepetition RBL Secured Parties to contest any marshaling

rights that may be asserted by any Objecting Lienholder.

       23.     Enterprise Stipulation. Nothing in this Final Order alters the terms of or modifies

the rights granted to the parties under the Order Approving Stipulation Regarding Emergency

Motion of Mid-America Pipeline Company, LLC and Seminole Pipeline Company LLC for

Adequate Protection or, in the Alternative, for Relief from the Automatic Stay [D.I. 61] (the

“Enterprise Adequate Protection Order”) or the Stipulation Regarding Emergency Motion of

Mid-America Pipeline Company, LLC and Seminole Pipeline Company LLC for Adequate

                                                65
              Case 20-10158-KBO          Doc 188       Filed 02/26/20    Page 66 of 67




Protection or, in the Alternative, Relief from the Automatic Stay (the “Enterprise Stipulation”,

and together with the Enterprise Adequate Protection Order, the “Enterprise Stipulation and

Order”) approved by the Enterprise Adequate Protection Order. The exercise of rights by Mid-

America Pipeline Company, LLC or Seminole Pipeline Company LLC under the Enterprise

Stipulation and Order are not subject to the Challenge Period, including, but not limited to, the

right to seek a determination as to the extent and priority of the liens and claims of Mid-America

Pipeline Company, LLC or Seminole Pipeline Company LLC.

        24.     Williams Reservation of Rights. The Limited Objection of Wamsutter LLC to

Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to (A) Obtain

Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to

Prepetition RBL Secured Parties, (III) Granting Liens and Superpriority Claims, (IV) Modifying

the Automatic Stay (V) Scheduling a Final Hearing and (VI) Granting Related Relief, [D. I. 93] is

resolved as follows: This Final Order is entered without prejudice to Wamsutter LLC’s purported

dedication interest or similar real property interest in property of the Debtor or of the estate created

by or arising under its gas gathering contracts or agreements with the Debtor. Wamsutter LLC is

not required to initiate a Challenge during the Challenge Period to preserve such purported rights

and interests, which are hereby reserved.

        25.     Reservation of Rights with Respect to the United States of America. For the

avoidance of doubt, notwithstanding anything to the contrary in this Final Order, nothing in this

Final Order shall: (a) restrain, limit, or impact the ability of the United States, including the

Department of Interior and any sub-agencies, to oversee and monitor operations on federally or

tribally leased land; (b) affect, modify, or impair the United States’ recoupment or setoff rights,

claims, or defenses; or (c) waive or forfeit the United States’ constitutional, statutory, or common

                                                  66
             Case 20-10158-KBO         Doc 188      Filed 02/26/20   Page 67 of 67




law rights and obligations to administer federal and tribal land for the public good and regulate

commercial enterprises accordingly.

       26.     Red Cedar Gathering Company. This Final Order and the rights granted to the

DIP Lenders herein do not alter or impair Red Cedar Gathering Company’s rights under the Firm

Gas Gathering, Compression and Treating Agreement dated December 16, 2008, as amended

(“Dedication Agreement”) between Red Cedar and Debtor, as successor to Energen, to the extent

that such rights, interests and dedications granted in the Dedication Agreement were valid,

enforceable, non-avoidable and perfected as of the Petition Date.

       27.     Southern Ute Indian Tribe. Notwithstanding anything herein to the contrary, no

assignment, transfer or encumbrance of any interests in contracts, leases, communitization

agreements, covenants, operating rights agreements, rights-of-use and easements, and rights-of-

way or other interests or agreements with or involving lands or minerals held in trust for the

Southern Ute Indian Tribe shall be effective if and to the extent that (a) applicable law requires

consent from or approval by the Department of Interior and, as applicable, the Southern Ute Indian

Tribe and (b) such consent or approval has not been obtained.

       28.     Retention of Jurisdiction. This Court has and will retain jurisdiction to enforce

this Final Order according to its terms.




 Dated: February 26th, 2020                         KAREN B. OWENS
 Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE




                                               67
